 



Exhibit 10.4
Execution Copy
 
STOCK PURCHASE AGREEMENT
by and between
Sempra Energy
and
Energy West Incorporated
Dated as of January 30, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
 
                1.DEFINITIONS     1  
 
               
 
  1.1.   Defined Terms     1  
 
  1.2.   Construction of Certain Terms and Phrases     9  
 
                2.THE PURCHASE AND SALE OF STOCK     10  
 
               
 
  2.1.   Sale and Transfer     10  
 
  2.2.   Payment of the Purchase Price     10  
 
  2.3.   Preparation of the Closing Date Balance Sheet     10  
 
                3.PRE-CLOSING COVENANTS AND UNDERTAKINGS     11  
 
               
 
  3.1.   Satisfaction of Closing Conditions     12  
 
  3.2.   Conduct of the Business of the Company and the Subsidiary Prior to
Closing     12  
 
  3.3.   Consents and Approvals     14  
 
  3.4.   Access, Information and Confidentiality     16  
 
  3.5.   Delivery of Financial Statements and Regulatory Filings     18  
 
  3.6.   Pre-Closing Transfers and Debt Forgiveness     18  
 
  3.7.   Public Announcements     18  
 
                4.ADDITIONAL AGREEMENTS     19  
 
               
 
  4.1.   Tax Matters     19  
 
  4.2.   Employee and Benefit Matters     23  
 
  4.3.   Transition Services Agreement; Post-Closing Cooperation     25  
 
  4.4.   Guaranties or Bonds     25  
 
  4.5.   Agreement Not to Solicit Employees     28  
 
  4.6.   The Company’s or the Subsidiary’s Use of Seller Marks     28  
 
  4.7.   Insurance Claims     29  
 
                5. REPRESENTATIONS AND WARRANTIES OF SELLER REGARDING THE
COMPANY AND THE SUBSIDIARY     29  
 
               
 
  5.1.   Organization and Good Standing of the Company and the Subsidiary;
Foreign Qualifications     29  
 
  5.2.   Capitalization of the Company and the Subsidiary     30  
 
  5.3.   Financial Statements; Undisclosed Liabilities     31  
 
  5.4.   Taxes     31  
 
  5.5.   Tangible Personal Property     31  
 
  5.6.   Agreement Related to Other Instruments; Consents     32  
 
  5.7.   Absence of Changes     32  
 
  5.8.   Material Claims     33  
 
  5.9.   Permits; Compliance With Laws     33  
 
  5.10.   Real Property     34  
 
  5.11.   Intellectual Property; Software     34  
 
  5.12.   Material Contracts     35  

i



--------------------------------------------------------------------------------



 



                 
 
               
 
  5.13.   Labor Matters     37  
 
  5.14.   ERISA and Related Matters     37  
 
  5.15.   Guaranties or Bonds     38  
 
  5.16.   Employees     38  
 
  5.17.   Environmental Matters     38  
 
  5.18.   Insurance Coverage     39  
 
  5.19.   Governmental Filings     39  
 
  5.20.   Accounts Receivable     39  
 
                6. REPRESENTATIONS AND WARRANTIES OF SELLER REGARDING SELLER AND
THE PURCHASED SHARES     39  
 
               
 
  6.1.   Organization and Standing     40  
 
  6.2.   Corporate Power and Authority; Enforceability     40  
 
  6.3.   No Violation or Conflict by Seller     40  
 
  6.4.   Seller Governmental Approvals     40  
 
  6.5.   Title to the Purchased Shares     41  
 
  6.6.   Litigation Against Seller     41  
 
                7. REPRESENTATIONS AND WARRANTIES OF PURCHASER     41  
 
               
 
  7.1.   Organization and Standing     41  
 
  7.2.   Corporate Power and Authority; Enforceability     41  
 
  7.3.   No Violation or Conflict by Purchaser     42  
 
  7.4.   Purchaser Governmental Approvals     42  
 
  7.5.   Litigation Against Purchaser     42  
 
  7.6.   Purchase for Investment     42  
 
  7.7.   Financial Capacity; Solvency     43  
 
  7.8.   “As Is” Sale     43  
 
                8. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER     43  
 
               
 
  8.1.   Representations True at the Closing     44  
 
  8.2.   Covenants of Seller     44  
 
  8.3.   No Injunction, Etc.     44  
 
  8.4.   Consents, Approvals and Waivers     44  
 
  8.5.   Absence of Material Adverse Effect     44  
 
  8.6.   Other Agreements     44  
 
                9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER     45  
 
               
 
  9.1.   Representations True at Closing     45  
 
  9.2.   Covenants of Purchaser     45  
 
  9.3.   No Injunction, Etc.     45  
 
  9.4.   Consents, Approvals and Waivers     45  
 
  9.5.   Other Agreements     45  
 
               
10.
  CLOSING         45  
 
               
 
  10.1.   Time and Place of Closing     46  

ii



--------------------------------------------------------------------------------



 



                 
 
               
 
  10.2.   Transactions at Closing     46  
 
                11. SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION  
  47  
 
               
 
  11.1.   Survival of Representations, Warranties and Agreements     48  
 
  11.2.   Agreements to Indemnify Purchaser Indemnitees     48  
 
  11.3.   Agreements to Indemnify the Seller Indemnitees     49  
 
  11.4.   Recoveries     49  
 
  11.5.   Limitations on Indemnity     49  
 
  11.6.   Survival     50  
 
  11.7.   Notice and Defense of Actions     50  
 
  11.8.   Exclusive Remedy     52  
 
  11.9.   Treatment     52  
 
                12. TERMINATION     52  
 
               
 
  12.1.   Method of Termination     52  
 
  12.2.   Procedure and Effect of Termination     53  
 
                13. GENERAL PROVISIONS     54  
 
               
 
  13.1.   Notices     54  
 
  13.2.   Brokers     55  
 
  13.3.   Expenses     56  
 
  13.4.   Further Assurances     56  
 
  13.5.   Attribution of Knowledge     56  
 
  13.6.   Waiver     56  
 
  13.7.   Assignment; Binding Effect; No Third-Party Beneficiaries     56  
 
  13.8.   Headings     57  
 
  13.9.   Entire Agreement     57  
 
  13.10.   Modifications     57  
 
  13.11.   Governing Law     57  
 
  13.12.   Severability     57  
 
  13.13.   Counterparts     58  
 
  13.14.   Exhibits and Schedules Incorporated     58  
 
  13.15.   Waiver of Certain Damages     58  
 
  13.16.   Joint Preparation     58  
 
  13.17.   Performance by Affiliates     58  
 
  13.18.   Consent to Jurisdiction; Waivers of Trial by Jury     58  

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
 
   
Exhibit A
  Assumed Working Capital Calculation
 
   
Exhibit B
  Form of Transition Services Agreement
 
   
Exhibit C
  Form of Seller’s Closing Certificate
 
   
Exhibit D
  Form of Purchaser’s Closing Certificate

iv



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

     
 
   
Schedule 3.2
  Conduct of the Business Prior to Closing
Schedule 3.6(a)
  Excluded Assets and Liabilities
Schedule 3.6(b)
  Pro Forma Balance Sheets
Schedule 4.2.1
  Company’s Employees
Schedule 5.2
  Capitalization of the Company and the Subsidiary
Schedule 5.3.1
  Financial Statements
Schedule 5.3.2
  Undisclosed Liabilities
Schedule 5.4
  Taxes
Schedule 5.5.1
  Tangible Personal Property
Schedule 5.6
  Company’s Consents and Approvals
Schedule 5.7
  Absence of Changes
Schedule 5.8
  Material Claims
Schedule 5.9
  Permits; Compliance with Laws
Schedule 5.10.1
  Owned Real Property
Schedule 5.10.2
  Leased Real Property
Schedule 5.11.1
  Intellectual Property
Schedule 5.11.2(a)
  Company’s and Subsidiary’s Software
Schedule 5.11.2(b)
  Non-Company Affiliates’ Software
Schedule 5.11.3
  Intellectual Property Infringement
Schedule 5.12
  Material Contracts
Schedule 5.13
  Labor Matters
Schedule 5.14
  ERISA and Related Matters
Schedule 5.15
  Guaranties or Bonds
Schedule 5.16
  Employees
Schedule 5.17
  Environmental Compliance
Schedule 5.18
  Insurance Coverage
Schedule 5.19
  Government Filings
Schedule 5.20
  Accounts Receivable
Schedule 6.3
  No Violation or Conflict by Seller
Schedule 6.4
  Seller Governmental Approvals
Schedule 6.6
  Litigation Against Seller
Schedule 7.3
  No Violation or Conflict by Purchaser
Schedule 7.4
  Purchaser Governmental Approvals
Schedule 8.5
  Material Adverse Effect
Schedule 13.5(a)
  Attribution of Knowledge for Seller
Schedule 13.5(b)
  Attribution of Knowledge for Purchaser

v



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
          THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
this 30th day of January, 2007 (the “Effective Date”), by and between SEMPRA
ENERGY, a corporation incorporated under the laws of the State of California,
USA (“Seller”), and Energy West Incorporated, a corporation incorporated under
the laws of the State of Montana, USA (“Purchaser”).
W I T N E S S E T H:
          WHEREAS, Seller owns all of the issued and outstanding capital stock
of Frontier Utilities of North Carolina, Inc. (the “Company”);
          WHEREAS, the Company owns a one hundred percent (100%) membership
interest in Frontier Energy, LLC (the “Subsidiary”); and
          WHEREAS, Purchaser desires to purchase from Seller, and Seller desires
to sell to Purchaser, all of the issued and outstanding capital stock of the
Company after the transfer of the Excluded Assets and Liabilities (as defined
herein), all in accordance with the terms and subject to the conditions set
forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
promises, representations, warranties and covenants hereinafter set forth, the
parties hereto agree as follows:
1. DEFINITIONS
     1.1. Defined Terms.
          As used herein, the following terms shall have the following meanings
unless the context otherwise requires:
          “Accounting Expert” has the meaning set forth in Section 2.3.2.
          “Accounts Receivable” means any and all accounts receivable of the
Company or the Subsidiary, as the term “accounts receivable” is understood under
GAAP.
          “Accrued Tax Liability” means the aggregate amount of Income Tax
liabilities (including deferred Taxes) of the Company and the Subsidiary as
reflected on the Closing Date Balance Sheet.
          “Action” has the meaning set forth in Section 11.7.1.
          “Adjustment Amount” means an amount equal to the sum of: (i) the
Assumed Working Capital Amount; minus (ii) the Closing Date Working Capital
Amount.
          “Affiliate” means (a) with respect to each of Seller, the Company and
the Subsidiary, and any other member of the Sempra Group; and (b) with respect
to any other Person, any Person

 



--------------------------------------------------------------------------------



 



that, directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person. For purposes
of this definition and this Agreement, the Company and the Subsidiary shall be
deemed to be Affiliates of Seller prior to the Closing and Affiliates of
Purchaser from and after the Closing.
          “Agreement” has the meaning set forth in the Preamble.
          “Assets” means all of the assets, rights, interests, contract rights,
accounts, claims, credits, franchises and properties of the Company and the
Subsidiary, whether real, personal, tangible or intangible.
          “Assumed Working Capital Amount” means an amount equal to the sum of:
(i) the Consolidated Working Capital Assets reflected in the Interim Financial
Statements; minus (ii) the Consolidated Working Capital Liabilities reflected in
the Interim Financial Statements, calculated as set forth on Exhibit A hereto.
          “Benefit Plan” means: (a) each “employee benefit plan,” as such term
is defined in Section 3(3) of ERISA, (b) each plan that would be an “employee
benefit plan”, as such term is defined in Section 3(3) of ERISA, if it was
subject to ERISA, such as foreign plans and plans for directors, (c) each stock
bonus, stock ownership, stock option, stock purchase, stock appreciation rights,
phantom stock, or other stock plan (whether qualified or nonqualified), and
(d) each bonus or incentive compensation plan; provided, however, the term
“Benefit Plan” shall not include (i) routine employment policies and procedures
or payroll plans developed and applied in the ordinary course of business and
consistent with past practice, including wage, vacation, holiday, and sick or
other leave policies, (ii) workers’ compensation insurance, and (iii) directors’
and officers’ liability insurance.
          “Big Four Accounting Firm” means and includes any of the following
independent certified public accounting firms: PricewaterhouseCoopers, LLP, KPMG
LLP, Deloitte & Touche LLP, Ernst & Young LLP and any combined entity including
two or more of such firms; provided, however, that in no event shall the term
“Big Four Accounting Firm” include any such accounting firm that at the relevant
time is the principal outside financial auditing firm for Seller or Purchaser.
          “Business Day” means any day excluding Saturday, Sunday and any day
that is a legal holiday in the State of California, the State of New York or the
State of North Carolina.
          “Cap” has the meaning set forth in Section 11.5.2.
          “CERCLA” has the meaning given to it in the definition of
“Environmental Law.”
          “Closing” or “Closing Date” means the consummation of the transactions
contemplated by Section 10.2.
          “Closing Date” has the meaning set forth in Section 10.1.
          “Closing Date Balance Sheet” has the meaning set forth in
Section 2.3.1.

 



--------------------------------------------------------------------------------



 



          “Closing Date Working Capital Amount” means an amount equal to the sum
of: (i) the Consolidated Working Capital Assets reflected in the Closing Date
Balance Sheet; minus (ii) the Consolidated Working Capital Liabilities reflected
in the Closing Date Balance Sheet.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Company” has the meaning set forth in the Preamble.
          “Company Plan” means each Benefit Plan (other than the Seller Plans)
that is sponsored or maintained as of the date of this Agreement by the Company
or the Subsidiary for the benefit of any of their current or former directors,
officers or employees.
          “Company’s Employees” has the meaning set forth in Section 4.2.
          “Confidential Information” means (a) all information concerning a
party hereto and/or its Affiliates furnished to another party hereto or any
director, officer, employee, agent, advisor, or other representative (a
“Representative”) of such receiving party or any of its Affiliates in writing,
orally or electronically by such disclosing party or any Representative of such
disclosing party or any of its Affiliates in connection with this Agreement or
the transactions contemplated herein, whether before or after the date hereof,
including, but not limited to, any such information (i) concerning the business,
financial condition, operations, products, services, assets, customers,
forecasts and/or liabilities of such disclosing party and/or its Affiliates,
(ii) which relates to technologies, intellectual property or capital, models,
concepts, or ideas of such disclosing party and/or its Affiliates, (iii) of
third parties that such disclosing party and/or its Affiliates is required under
applicable Law or contracts to keep confidential, or (iv) that has been clearly
identified as confidential; and (b) terms and conditions of this Agreement and
any other agreement entered into pursuant hereto, the fact that the parties
hereto have entered into this Agreement, and that this Agreement exists;
provided, however, the term “Confidential Information” shall not include
information that: (i) is already known or in the possession of such receiving
party at the time of disclosure, as evidenced by such receiving party’s written
documentation, unless received or obtained as confidential information;
(ii) becomes subsequently available to such receiving party on a
non-confidential basis from a source not known or reasonably suspected by such
receiving party to be bound by a confidentiality agreement or secrecy obligation
owed to such disclosing party; (iii) is or becomes generally available to the
public other than as a result of a breach of Section 3.4.2 by such receiving
party or any Representative of such receiving party or any of its Affiliates; or
(iv) is independently developed by such receiving party without use, directly or
indirectly, of Confidential Information of such disclosing party, as evidenced
by such receiving party’s written documentation; provided further, however, if
only a portion of the Confidential Information falls under one of the foregoing
exceptions, then only that portion shall not be deemed Confidential Information.
          “Consolidated” means: (i) with respect to the financial statement(s)
of the Company and the Subsidiary, the presentation of the results of operations
and the financial position of the Company and the Subsidiary essentially as if
the Company and the Subsidiary were a single company with one or more branches
or divisions; and (ii) with respect to any financial item(s) of the Company and
the Subsidiary, the presentation of such item(s) essentially as if the Company
and the Subsidiary were a single company with one or more branches or divisions,
in each case

 



--------------------------------------------------------------------------------



 



as determined in accordance with GAAP (whether or not the Company and the
Subsidiary would in fact be Consolidated under GAAP).
          “Consolidated Income Tax Returns” means any Income Tax Returns filed
for any consolidated, combined or unitary group of corporations under federal,
state or local laws, the common parent of which is Seller or a direct or
indirect subsidiary of Seller other than the Company or the Subsidiary.
          “Consolidated Working Capital Assets” means the sum of: (i) all
current assets of the Company and the Subsidiary, including, without limitation,
cash and cash equivalents, marketable securities, accounts receivable, notes
receivable, prepayment expenses (including, without limitation, prepaid rent,
personal property taxes, real property taxes, business license taxes, pipeline
franchise taxes and insurance), inventory (including, without limitation, fuel
and spare parts), and allowance for doubtful accounts and other current asset
accounts; minus (ii) deferred taxes, mark-to-market accruals, and intercompany
receivables, of the Company and the Subsidiary on a Consolidated basis as of the
Closing Date.
          “Consolidated Working Capital Liabilities” means the sum of: (i) all
current liabilities of the Company and the Subsidiary, including, without
limitation, accounts payable, accrued expenses, short-term debt and other
current liability accounts; minus (ii) accrued taxes, current portion of
long-term debt, mark-to-market accruals, and intercompany payables, of the
Company and the Subsidiary on a Consolidated basis as of the Closing Date.
          “Continuation Period” has the meaning set forth in Section 4.2.2.
          “Contract” means any legally binding obligation or agreement (other
than a Benefit Plan) to which the Company or the Subsidiary is a party, whether
or not reduced to writing, and specifically including but not limited to any
note, bond, mortgage, lease of real or personal property, license agreement,
construction contract, subcontract, engineering contract, guarantee, suretyship
agreement, pledge agreement, indemnity, joint venture or partnership agreement,
confidentiality agreement, non-competition agreement, insurance contract,
employment agreement or other contract or agreement.
          “Control” means (a) the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies of a Person,
whether through the ownership of voting securities, as a trustee or executor, by
contract or credit arrangement, or otherwise, or (b) the ownership of more than
fifty percent (50%) of the equity interest in a Person.
          “Deductible” has the meaning set forth in Section 11.5.1.
          “Default” shall mean (a) a material breach or default, or (b) the
occurrence of an event that with the passage of time or the giving of notice or
both would constitute a material breach or default.
          “DOJ” means the United States Department of Justice.
          “Dollar” or “$” means the lawful currency of the United States.

 



--------------------------------------------------------------------------------



 



          “Environmental Law” means any federal, state, provincial or local law,
statute, ordinance, rule, regulation, or order relating to the protection of the
environment, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Hazardous Material
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the Safe Drinking
Water Act (42 U.S.C. § 300 et seq.), as amended or supplemented, that is in
effect on the Closing Date.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Evaluation Period” has the meaning set forth in Section 3.2.
          “Excluded Assets and Liabilities” has the meaning set forth in
Section 3.6.
          “FERC” means the United States Federal Energy Regulatory Commission.
          “Financial Statements” means, collectively, the Interim Financial
Statements and the Year-End Financial Statements.
          “FIRPTA Certificate” means a certificate, as described in Treasury
Regulation Section 1.1445-2(b)(2), which is signed under penalties of perjury by
an authorized representative of Seller, and which (i) certifies that the Seller
is not a “foreign person,” as defined in Treasury
Regulation Section 1.1445-2(b)(2), and (ii) provides Seller’s name, identifying
number (as defined in Section 6109 of the Code), and office address.
          “FTC” means the United States Federal Trade Commission.
          “GAAP” means generally accepted accounting principles as recognized by
the American Institute of Certified Public Accountants, as in effect from time
to time.
          “Governmental Authority” means any nation, province, state, county,
municipality and any other political subdivision of any of the foregoing, and
any Person exercising executive, legislative, regulatory or administrative
functions of or pertaining to government, including NCUC, FERC, FTC, DOJ, SEC
and IRS.
          “Guaranty or Bond” means any guaranty, letter of credit, surety bond
and any other similar material agreement or arrangement pursuant to which Seller
or one or more Non-Company Affiliates has obligations with respect to any
obligations of the Company or the Subsidiary, and any security or collateral
furnished in connection with any such guaranty, letter of credit, surety bond or
other similar agreement or arrangement.
          “Hazardous Substance” means and includes each substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law and any petroleum
hydrocarbons.
          “Income Tax” means any Taxes imposed on, or measured by, net income.

 



--------------------------------------------------------------------------------



 



          “Income Tax Returns” means any Tax Returns relating to Income Taxes.
          “Indemnified Party” means any Person seeking indemnification from
another Person pursuant to Section 11.
          “Indemnifying Party” means any Person against whom a claim for
indemnification is asserted pursuant to Section 11.
          “Intellectual Property” means the following intellectual property
rights, including both statutory and common law rights, if applicable:
(a) copyrights and registrations for copyrights, (b) trademarks, service marks,
trade names, slogans, domain names, logos, symbols, and trade dress, and
registrations and applications for registrations thereof, and (c) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.
          “Interim Financial Statements” means the unaudited, pro forma
consolidated balance sheet of the Company and the Subsidiary dated September 30,
2006.
          “IRS” means the United States Internal Revenue Service.
          “Law” means any law, statute, code, ordinance, regulation, order,
reporting or licensing requirement, or rule, including those promulgated,
interpreted or enforced by any Governmental Authorities.
          “Lien” means any mortgage, pledge, lien, security interest,
hypothecation, conditional sale agreement, restriction, option, defect in title,
easement, encumbrance, charge, or other similar title exception; provided,
however, that the term “Lien” shall not include (a) liens for current Taxes not
yet due and payable, including liens for nondelinquent ad valorem taxes and
nondelinquent statutory liens arising other than by reason of any default on the
part of the Company, the Subsidiary, Seller or any of their Affiliates,
(b) liens in favor of carriers, warehousemen, mechanics, landlords and
materialmen imposed by mandatory provisions of Law and incurred in the Ordinary
Course of Business for sums not yet due and payable, and (c) as to any leased
Asset, the rights of the lessor or landlord with respect to such leased Asset.
          “Losses” has the meaning set forth in Section 11.2.1.
          “Major Customer” shall mean any customer of the Company or the
Subsidiary from which the Company or the Subsidiary recognized in accordance
with GAAP at least Twenty-Five Thousand Dollars ($25,000) in revenue between
January 1, 2006, and June 30, 2006.
          “Marked Materials” has the meaning set forth in Section 4.6.2.
          “Material Adverse Effect” means any change (or changes taken together)
in, or effect on, the business, financial condition or operations of the Company
or the Subsidiary that is (are) materially adverse to the business, financial
condition or operations of the Company or the Subsidiary, taken as a whole, but
excluding (1) any change (or changes taken together) or effect generally
affecting natural gas distribution companies as a whole, (2) any change (or
changes taken together) or effect which is cured (including by the payment of
money) before the earlier

 



--------------------------------------------------------------------------------



 



of the Closing or the termination of this Agreement under Section 12.1, or
(3) any order of or action by any Governmental Authority applicable to natural
gas distribution companies generally that imposes restrictions, regulations or
other requirements thereon. Without limiting the foregoing and except for
purposes of Sections 5,7(1) and 8.5, any uninsured loss or damage suffered by
the Company or the Subsidiary in excess of Twenty-Five Thousand Dollars
($25,000) shall be deemed to have a Material Adverse Effect.
          “Material Contracts” has the meaning set forth in Section 5.12.1.
          “Minimum Severance Benefit” has the meaning set forth in
Section 4.2.4.
          “NCUC” means the North Carolina Utilities Commission.
          “New Guaranty or Bond” has the meaning set forth in Section 4.4.1.
          “Non-Company Affiliate” means any Affiliate of Seller other than the
Company or the Subsidiary.
          “Ordinary Course of Business” means, with respect to the Company and
the Subsidiary, the ordinary course of business which is commercially reasonable
and consistent with past practices of the Company and the Subsidiary.
          “Organizational Documents” means articles of incorporation,
certificate of incorporation, charter, bylaws, certificate of formation, limited
liability company operating agreement, joint venture agreement or partnership
agreement, as applicable.
          “Outstanding Guaranty or Bond” has the meaning set forth in
Section 4.4.4.
          “Patent” means (a) any patent granted by the U.S. Patent and Trademark
Office or comparable agency of any other country, as well as any reissued and
reexamined patent and extensions corresponding to such patent, and (b) any
patent application filed with the U.S. Patent and Trademark Office or comparable
agency in any other country, as well as any related continuation or continuation
in part, any divisional application and patent issuing therefrom, and any
respective foreign counterpart patent application or foreign patent issuing
therefrom.
          “Permits” means all licenses and permits issued by any Governmental
Authority.
          “Person” means an individual, partnership, limited partnership, joint
venture, limited liability company or partnership, corporation, bank, trust,
company, business entity, governmental entity or organization, or unincorporated
organization.
          “Pre-Closing Separate Income Tax Returns” has the meaning set forth in
Section 4.1.1.
          “Preliminary Purchase Price” has the meaning set forth in
Section 2.2.2.
          “Property and Casualty Claims” has the meaning set forth in
Section 4.7.
          “Purchase Price” has the meaning set forth in Section 2.2.1.

 



--------------------------------------------------------------------------------



 



          “Purchased Shares” has the meaning set forth in Section 2.1.
          “Purchaser” has the meaning set forth in the Preamble.
          “Purchaser Indemnitees” has the meaning set forth in Section 11.2.1.
          “Purchaser’s Plans” has the meaning set forth in Section 4.2.2.
          “Real Property Leases” has the meaning set forth in Section 5.10.2.
          “Regulatory Approval” means the approval by the NCUC of the
transaction contemplated by this Agreement.
          “Regulatory Filing” has the meaning set forth in Section 3.3.3(a).
          “Replacement Guaranty or Bond” has the meaning set forth in
Section 4.4.3.
          “Representative” has the meaning given to it in the definition of
“Confidential Information.”
          “Restricted Period” means the period commencing on the Closing Date
and expiring on the second anniversary of the Closing Date.
          “Retained Employee Liabilities” has the meaning set forth in
Section 4.2.
          “Scheduled Claim” means any of the matters set forth in Schedule 5.8.
          “SEC” means the United States Securities and Exchange Commission.
          “Seller” has the meaning set forth in the Preamble.
          “Seller Indemnitees” has the meaning set forth in Section 11.3.
          “Seller Insurance Policies” means policies of insurance with insurance
carriers and contractual arrangements with insurance adjusters maintained by
Seller or its Affiliates prior to the Closing.
          “Seller Marks” has the meaning set forth in Section 4.6.1.
          “Seller Plan” means each Benefit Plan (other than the Company Plans)
that is sponsored, maintained or contributed to as of the Closing Date by Seller
or a Non-Company Affiliate and that covers the current or former directors,
officers or employees of the Company or the Subsidiary.
          “Sempra Group” means the affiliated group of entities of which Seller
is the common parent corporation.
          “Separate Income Tax Returns” means Income Tax Returns of the Company
or the Subsidiary, other than Consolidated Income Tax Returns.

 



--------------------------------------------------------------------------------



 



          “Software” means computer software programs including operating
systems, application programs and software tools.
          “Straddle Returns” has the meaning set forth in Section 4.1.2.
          “Subsidiary” has the meaning set forth in the Preamble.
          “Tangible Personal Property” means all machines, equipment, tools,
computers, terminals, telephones, telephone systems, furniture, automobiles,
fixtures, leasehold improvements, parts and other tangible personal property and
fixtures owned or leased by the Company and the Subsidiary, including the
property listed on Schedule 5.5.1.
          “Tax” or “Taxes” means all United States, federal, state and local,
and all foreign, income, profits, franchise, gross receipts, payroll, transfer,
sales, employment, use, property, excise, value added, ad valorem, estimated,
stamp, alternative or ad-on minimum, recapture, environmental, withholding and
any other taxes, charges, duties, impositions or assessments, together with all
penalties and additions imposed on or with respect to such amounts, or levied,
assessed or imposed against the Company or the Subsidiary, including any
liability for taxes of any predecessor entity.
          “Tax Audit” has the meaning set forth in Section 4.1.10(a).
          “Tax Indemnified Person” has the meaning set forth in
Section 4.1.10(a).
          “Tax Indemnifying Person” has the meaning set forth in
Section 4.1.10(a).
          “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement filed or required to be filed by the Company
or the Subsidiary, including any predecessor entities, with any taxing authority
in connection with the determination, assessment, collection or imposition of
any Taxes.
          “Third Party” means any Person other than Seller, Purchaser, any
Indemnified Party or any Affiliate of Seller, Purchaser or any Indemnified
Party.
          “Transfer Tax” has the meaning set forth in Section 4.1.7.
          “Transferred Employee” has the meaning set forth in Section 4.2.
          “Transition Services Agreement” has the meaning set forth in
Section 4.3.
          “Year-End Financial Statements” means the unaudited, pro forma
consolidated balance sheet of the Company and the Subsidiary dated December 31,
2005.
     1.2. Construction of Certain Terms and Phrases
          Unless the context of this Agreement otherwise requires, (a) words of
any gender include the other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereunder,” “hereby” and derivative or

 



--------------------------------------------------------------------------------



 



similar words refer to this entire Agreement; (d) the terms “include,”
“includes,” and “including” shall be deemed to be followed by the words “but not
limited to;” (e) the term “Section” refers to the specified Section of this
Agreement; (f) the term “Schedule” or “Exhibit” refers to a Schedule or Exhibit
attached to this Agreement; (g) references to time are to San Diego, California
time; and (h) the term “material” and derivative or similar words refer to
materiality with respect to the Company and the Subsidiary on an aggregate
basis. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. Except as otherwise
stated herein, all accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.
2. THE PURCHASE AND SALE OF STOCK
     2.1. Sale and Transfer
Upon the terms and subject to the conditions hereinafter set forth, Seller
shall, at the Closing, sell, assign, transfer, convey and deliver to Purchaser,
and Purchaser shall purchase and acquire from Seller, all of Seller’s right,
title and interest in and to all of the issued and outstanding shares of common
stock of the Company (the “Purchased Shares”), in exchange for the Purchase
Price.
     2.2. Payment of the Purchase Price
          2.2.1. Upon the terms and subject to the conditions hereinafter set
forth, the aggregate purchase price (the “Purchase Price”) to be paid by
Purchaser to, or caused to be paid to, Seller for the Purchased Shares shall be
equal to the Preliminary Purchase Price, subject to adjustment up or down, as
the case may be, by the Adjustment Amount, payable in cash.
          2.2.2. Upon the terms and subject to the conditions hereinafter set
forth, in consideration of the delivery by Seller of the Purchased Shares,
Purchaser shall pay to Seller at the Closing an amount equal to Four Million
Five Hundred Thousand Dollars ($4,500,000) (the “Preliminary Purchase Price”),
in cash by wire transfer of immediately available U.S. federal funds.
          2.2.3. Subject to the consummation of the Closing, within three
(3) Business Days after the Closing Date Balance Sheet and determination of the
Adjustment Amount are deemed final and binding upon the parties as provided in
Section 2.3, (a) if the Adjustment Amount is a negative amount, Purchaser shall
pay to Seller the Adjustment Amount in cash by wire transfer of immediately
available U.S. federal funds, or (b) if the Adjustment Amount is a positive
amount, Seller shall pay to Purchaser the Adjustment Amount in cash by wire
transfer of immediately available U.S. federal funds, as the case may be.
     2.3. Preparation of the Closing Date Balance Sheet
          2.3.1. After the Closing Date, Purchaser, with the cooperation and
assistance of Seller, shall prepare an unaudited consolidated balance sheet of
the Company and the Subsidiary as of the Closing Date (but after taking into
account the transactions to occur at or prior to the Closing pursuant to this
Agreement) (the “Closing Date Balance Sheet”), together

 



--------------------------------------------------------------------------------



 



with supporting schedules with respect thereto. The Closing Date Balance Sheet
shall be prepared in accordance with GAAP (except for required footnotes)
applied in a manner consistent with the preparation of the Financial Statements
and at a level of detail sufficient to identify the components necessary to
calculate the Adjustment Amount. Purchaser shall deliver the Closing Date
Balance Sheet and all supporting schedules with respect thereto to Seller as
soon as practicable, but in any event no later than ninety (90) days after the
Closing Date, together with Purchaser’s determination of the Adjustment Amount
based upon the Closing Date Balance Sheet, certified by an officer of Purchaser,
and the work papers relating thereto. Unless disputed as contemplated by
Section 2.3.2, such determination by Purchaser shall be deemed final and binding
on the parties hereto for all purposes of this Agreement. All costs and expenses
of preparing the Closing Date Balance Sheet and determining the Adjustment
Amount pursuant to this Section 2.3.1 shall be borne solely by Purchaser.
          2.3.2. If Seller desires to dispute any matter set forth on the
Closing Date Balance Sheet relating to the Adjustment Amount or Purchaser’s
calculation of the Adjustment Amount, Seller must, within thirty (30) days of
Seller’s receipt of all documents and computations required to be delivered to
it pursuant to Section 2.3.1, deliver to Purchaser a written notice of its
objection, setting forth in reasonable detail the basis of the objection.
Thereafter, the parties hereto shall use their commercially reasonable efforts
to resolve such dispute. If the parties hereto are unable to resolve such
dispute within thirty (30) days after Purchaser receives Seller’s notice of
objection, Purchaser and Seller shall, within five (5) days after the foregoing
30-day period, submit such dispute or controversy for resolution by a senior
partner at a Big Four Accounting Firm mutually agreed to by Purchaser and Seller
(the “Accounting Expert”). Purchaser and Seller, respectively, shall submit
their determinations of the items in dispute to the Accounting Expert within
five (5) days from the engagement of the Accounting Expert. The Accounting
Expert shall review the books and records of the Company and the Subsidiary to
resolve the dispute in question, applying the terms of this Agreement,
including, where applicable, GAAP in a manner consistent with the preparation of
the Financial Statements. The Accounting Expert shall deliver to Purchaser and
Seller his or her resolution of such dispute, together with his or her work
papers relating thereto, as soon as practicable, but in any event, no later than
thirty (30) days from the engagement of the Accounting Expert as described
above. The scope of the Accounting Expert’s work shall be limited to that
necessary to resolve the particular issues in dispute that affect the
determination of the Adjustment Amount. In no event shall the decision by the
Accounting Expert exceed the scope of the relief sought by the parties. The
Accounting Expert shall follow the provisions of this Section 2.3 and shall have
no power to alter, amend or deviate from the provisions of this Section 2.3. All
hearings and reports, correspondence and other documents related to the
resolution of such dispute shall be conducted or written in the English
language. The determination of the Accounting Expert shall be deemed final and
binding on the parties for all purposes of this Agreement. Each party in any
dispute resolution proceeding commenced under this Section 2.3.1 shall bear such
party’s own costs and expenses (including expert witness and attorneys’ fees) of
investigating, preparing and pursuing such dispute. The fees and expenses of the
Accounting Expert in connection with the foregoing shall be shared equally by
Purchaser and Seller.
3. PRE-CLOSING COVENANTS AND UNDERTAKINGS

 



--------------------------------------------------------------------------------



 



     3.1. Satisfaction of Closing Conditions
The parties shall use their commercially reasonable efforts to bring about, as
soon as practical after the date hereof, the satisfaction of all the conditions
set forth in Sections 8 and 9.
     3.2. Conduct of the Business of the Company and the Subsidiary Prior to
Closing
          Except with the prior written consent of Purchaser (which consent
shall not be unreasonably withheld, delayed or conditioned) or as otherwise
provided in Schedule 3.2, and except as may be required to effect the
transactions contemplated by this Agreement, or as is otherwise authorized by
this Agreement (including Section 3.6 with respect to the Excluded Assets and
Liabilities), Seller covenants that it will, and will cause the Company and the
Subsidiary to, during the period commencing on the date of this Agreement and
terminating at the Closing:
               (a) preserve intact the legal existence of the Company and the
Subsidiary to the extent within Seller’s control, carry on the Company’s and the
Subsidiary’s business in the Ordinary Course of Business, and use its
commercially reasonable efforts to preserve the goodwill of all Persons having
business relations with the Company or the Subsidiary;
               (b) maintain the Tangible Personal Property in the Ordinary
Course of Business;
               (c) keep in force at no less than their present limits all
existing surety bonds and policies of insurance insuring the Assets and the
Company’s and the Subsidiary’s business, except to the extent that any such
surety bond or insurance policy is no longer applicable or otherwise required
pursuant to the business of the Company or the Subsidiary;
               (d) use commercially reasonable efforts to maintain in full force
and effect all Permits held by the Company and the Subsidiary, except those
Permits the failure of which to hold, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;
               (e) neither enter into, modify, amend or terminate any Material
Contract or Real Property Lease except in the Ordinary Course of Business, nor
waive, release, compromise or assign any material rights or claims thereunder
except in the Ordinary Course of Business, nor suffer, permit or incur any of
the transactions or events described in Section 5.7 to the extent such events or
transactions are within the reasonable control of Seller, the Company or the
Subsidiary;
               (f) not make any distributions of the Assets to Seller in the
form of return of capital or dividends, except for the transactions contemplated
in Sections 3.6 and 4.1;
               (g) not make or permit any change in the Company’s or the
Subsidiary’s Organizational Documents, or in the Company’s or the Subsidiary’s
authorized, issued or outstanding securities;

 



--------------------------------------------------------------------------------



 



               (h) not issue any additional shares of capital stock, membership
interests or other securities or ownership interests of the Company or the
Subsidiary, grant any stock option or right to purchase any security or
ownership interest of the Company or the Subsidiary, issue any security or
ownership interest convertible into such securities or ownership interests,
purchase, redeem, retire or otherwise acquire any of such securities or
ownership interests, or declare, set aside or pay any dividend or cash
distribution in respect of the securities or ownership interests of the Company
or the Subsidiary, except for the transactions contemplated in Sections 3.6 and
4.1;
               (i) not make any changes in the Company’s or the Subsidiary’s
accounting methods or practices, except any such change which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
               (j) not (i) pay, or incur any obligation for any payment of, any
contribution or other amount to, or with respect to, any Company Plan, (ii) pay
any bonus to, make any loan, pay or transfer any Assets to, or grant any
increase in the compensation of, any director, officer, or employee of the
Company or the Subsidiary, or (iii) make any increase in the pension, retirement
or other benefits of the Company’s or the Subsidiary’s directors, officers, or
employees, except, with respect to any of the foregoing subsections (i) through
(iii), (A) in the Ordinary Course of Business, (B) to the extent required by Law
or (C) with respect to any officer or director of the Company or the Subsidiary
who receives no compensation from the Company or the Subsidiary;
               (k) not have the Company or the Subsidiary pay, lend or advance
any amount to or in respect of, or sell, transfer or lease any Assets to, or
enter into any agreement, arrangement or transaction with, Seller or any
Non-Company Affiliate, except for (i) payments, agreements, transactions and
arrangements in the Ordinary Course of Business, (ii) payments pursuant to
agreements existing on the date hereof, and (iii) the transactions contemplated
in Sections 3.6 and 4.1;
               (l) except in the Ordinary Course of Business, not permit the
Company or the Subsidiary to (i) incur or assume any indebtedness for borrowed
money or issue any debt securities, or (ii) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any Person other than itself or its respective
subsidiaries;
               (m) not permit the Company or the Subsidiary to (i) make any
loans, advances or capital contributions to, or investments in, any Person other
than itself or its respective subsidiaries, (ii) pledge or otherwise encumber
shares of capital stock of itself or its respective subsidiaries, or
(iii) mortgage or pledge any of the Assets, or create or suffer to exist any
Lien thereupon;
               (n) not permit the Company or the Subsidiary to acquire, sell,
lease or dispose of any Assets except (i) in the Ordinary Course of Business or
(ii) as contemplated in Sections 3.6 and 4.1;

 



--------------------------------------------------------------------------------



 



               (o) not permit the Company or the Subsidiary to (i) acquire any
Person (or division thereof), any equity interest therein or all or
substantially all of the assets thereof whether through a merger, consolidation
or purchase, or (ii) enter into a joint venture, partnership or any other equity
alliance with any Person except in the Ordinary Course of Business;
               (p) not (i) permit the Company or the Subsidiary to terminate the
employment of any of its employees, (ii) permit the Company or the Subsidiary to
hire any employee of Seller or any Non-Company Affiliate, (iii) permit Seller or
any Non-Company Affiliate to hire away any employee of the Company or the
Subsidiary or (iv) permit the Company or the Subsidiary to hire any additional
employees who were not employees of the Company or the Subsidiary as of the date
of this Agreement, except, with respect to the foregoing subsections (i) through
(iv), (A) in the Ordinary Course of Business, (B) with Purchaser’s prior written
consent or (C) in connection with any transfer of the Excluded Assets and
Liabilities; and
               (q) not agree to do anything that would violate any of the
foregoing affirmative and negative covenants of this Section 3.2.
   3.3. Consents and Approvals
          3.3.1. Subject to the allocation of responsibility set forth in
Section 3.3.3, Seller agrees to, and agrees to cause the Company and the
Subsidiary to, apply for and use commercially reasonable efforts to obtain no
later than at the Closing (a) the Regulatory Approval, (b) the waiver, consent
and approval of all Persons whose waiver, consent or approval is required by Law
for Seller’s execution and delivery of this Agreement and Seller’s, the
Company’s and the Subsidiary’s consummation of the transactions contemplated
herein, including any consents or approvals in connection with the transfer of
the Excluded Assets and Liabilities, and (c) the waiver, consent and approval of
all Persons whose waiver, consent or approval is required by any Material
Contract, Real Property Lease, consent, judgment, decree, order or Permit to
which Seller, the Company or the Subsidiary is a party or subject immediately
prior to the Closing, and which would prohibit or require the waiver, consent or
approval of any Person to, such transactions or under which, without such
waiver, consent or approval, such transactions would constitute an occurrence of
Default under the provisions thereof, except for any such waiver, consent or
approval, with respect to subsections (b) and (c) only, which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the ability of Seller to
consummate the transactions described herein; provided, however, that none of
Seller, the Company or the Subsidiary shall make any agreements or
understandings adversely affecting the Assets, the Company and the Subsidiary,
or their business, as a condition to obtaining any waivers, consents or
approvals required by this Section 3.3.1, except with the prior written consent
of Purchaser (which consent shall not be unreasonably withheld, delayed or
conditioned). Purchaser agrees to apply for and use commercially reasonable
efforts to obtain no later than the Closing the waiver, consent and approval of
all Persons whose waiver, consent or approval is (i) required by Law for
Purchaser’s execution and delivery of this Agreement and Purchaser’s
consummation of the transactions contemplated herein, including the consents and
approvals described in the first sentence of

 



--------------------------------------------------------------------------------



 



Section 9.4, or (ii) is required by any material contract, consent, judgment,
decree, order or Permit to which Purchaser is a party or subject immediately
prior to the Closing, and which would prohibit, or require the waiver, consent
or approval of any Person to, such transaction or under which, without such
waiver, consent or approval, such transaction would constitute an occurrence of
Default under the provisions thereof, except for any such waiver, consent or
approval (with respect to either such subsection (i) or (ii)) which could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Purchaser to consummate the transactions
described herein.
          3.3.2. Each of the parties hereto (a) will take all commercially
reasonable actions necessary to comply promptly with all Laws that may be
imposed on such party with respect to the transactions contemplated herein
(including requesting all necessary approvals for and executing all necessary
agreements for the novation of any Material Contracts with any Governmental
Authority, requesting all necessary approvals of subcontractors to such
contracts, providing notices and disclosures as required for foreign Persons,
and furnishing all information required under any Law in connection with
approvals of or filings with any Governmental Authority (including NCUC, FTC,
DOJ, SEC or IRS)); provided, however, the foregoing shall not require any of the
parties hereto or any of their Affiliates to sell or otherwise divest of a
material portion of their respective assets or properties or discontinue any of
their respective significant operations; and (b) will promptly cooperate with
and furnish information to each other in connection with any such legal
requirements imposed upon any of them in connection with the transactions
contemplated herein. Any filings or approvals required to be accomplished by
Seller, the Company, the Subsidiary or any Non-Company Affiliate in accordance
with this Section 3.3.2 shall be at Seller’s or such Non-Company Affiliate’s
expense, and any filings or approvals required to be accomplished by Purchaser
or any of its Affiliates in accordance with this Section 3.3.2 shall be at
Purchaser’s or any such Purchaser Affiliate’s expense.
          3.3.3. NCUC Regulatory Filing.
               (a) Purchaser and Seller shall have joint responsibility for the
preparation and filing of the regulatory filing(s) to be made to the NCUC
requesting the Regulatory Approval (the “Regulatory Filing”). Upon the request
of the other party, Seller and Purchaser shall use commercially reasonable
efforts to cooperate with such other party to prepare and file the Regulatory
Filing.
               (b) Purchaser and Seller shall use commercially reasonable
efforts to file as soon as practicable after the date hereof the Regulatory
Filing, and execute all agreements and documents, in each case, to obtain as
promptly as practicable the Regulatory Approval. Purchaser and Seller shall act
diligently, and shall coordinate in completing and submitting the Regulatory
Filing. Purchaser and Seller shall each have the right to review and approve
(which such approval shall not be unreasonably withheld, delayed or conditioned)
in advance all of the information relating to the transactions contemplated by
this Agreement which appears in the Regulatory Filing. Purchaser and Seller
agree that all telephonic calls and meetings with the NCUC relating to the
transactions contemplated by this Agreement shall be conducted by Purchaser and
Seller jointly. Each party will bear its own legal costs incurred in connection
with the preparation and filing of the Regulatory Filing.

 



--------------------------------------------------------------------------------



 



          3.3.4. Nothing in this Agreement will require either party to accept
any condition to, limitation on or other term concerning the grant of the
Regulatory Approval if such condition, limitation or other term, alone or in the
aggregate with such other conditions, limitation or other terms would
(i) require the disposition by Purchaser of any material asset(s); (ii) have a
material adverse effect on either party or any of its Affiliates in its
acquisition, ownership, use, operation or disposition of any property other than
the Assets; or (iii) materially change or impair the commercial expectation of
the Purchaser with respect to the sale or distribution of gas by the Company or
Subsidiary.
   3.4. Access, Information and Confidentiality
          3.4.1. Prior to the Closing, Seller shall cause the Company and the
Subsidiary to (a) give Purchaser and its authorized Representatives reasonable
access, during normal business hours and upon reasonable notice, to the books,
records, files, documents and contracts of the Company and the Subsidiary, and
(b) allow Purchaser (together with its authorized Representatives) to make a
reasonable number of visits, during normal business hours and upon reasonable
notice, to each office, facility and other property owned or leased by the
Company or the Subsidiary; provided, however, that (i) Purchaser shall not have
access to the personnel files of the Company or the Subsidiary prior to Closing;
(ii) any such investigation or visit by Purchaser and its authorized
Representatives shall be conducted in such a manner as not to interfere
unreasonably with the normal operations of the Company and the Subsidiary; and
(iii) Seller shall have the right to have a representative of its choice present
at any such investigation or visit by Purchaser.
          3.4.2. (a) Subject to the first sentence of subsection (b) of this
Section 3.4.2, a party hereto receiving Confidential Information from another
party hereto shall not disclose and shall keep strictly confidential all such
Confidential Information of such disclosing party; provided, however, that such
receiving party may disclose Confidential Information of such disclosing party
(i) to any Representative of such receiving party or any of its Affiliates who
needs to know such information for purposes of consummating the transactions
contemplated herein, provided that (A) each such Representative shall have been
provided with a copy of this Section 3.4.2 and (B) such receiving party agrees
to be responsible for such Representative’s compliance with the terms of this
Section 3.4.2 binding on such receiving party; (ii) to any partner, Affiliate,
lender or investor of such receiving party or any of its Affiliates, or any
Representative of such partner, Affiliate, lender or investor who needs to know
such information for purposes of consummating the transactions contemplated
herein, provided that, prior to any disclosure, each such partner, Affiliate,
lender, investor or Representative shall have entered into an agreement with
such disclosing party that contains terms and conditions regarding confidential
treatment of such information that are substantially the same as the provisions
of this Section 3.4.2 and (iii) to the extent that such receiving party or
Representative is required to disclose such information in order to avoid
committing a violation of any applicable law, rule or regulation, including any
rules or regulations of any securities association, stock exchange or national
securities quotation system, provided that such receiving party provides prompt
written notice to such disclosing party of the proposed disclosure and, if
applicable, takes the other actions required in

 



--------------------------------------------------------------------------------



 



connection with a required disclosure pursuant to the first sentence of
subsection (b) of this Section 3.4.2. A receiving party shall not use any
Confidential Information of a disclosing party for any purpose other than for
purposes of consummating the transactions contemplated herein.
               (b) In the event that a receiving party or any Representative of
such receiving party or any of its Affiliates is requested or required, pursuant
to any applicable court order, administrative order, statute, regulation or
other official order by any Governmental Authority, to disclose any Confidential
Information of a disclosing party, such receiving party shall (i) provide such
disclosing party with prompt written notice of any such request or requirement
so that such disclosing party may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 3.4.2, and
(ii) reasonably cooperate with such disclosing party to obtain such protective
order or other remedy. In the event such protective order or other remedy is not
obtained and a disclosing party fails to waive compliance with the relevant
provisions of this Section 3.4.2, such receiving party agrees to (A) furnish
only that portion of the Confidential Information for which such receiving party
is advised by written opinion of its legal counsel, which counsel and opinion
are reasonably satisfactory to such disclosing party, is legally required to be
disclosed, (B) upon such disclosing party’s request and expense, use its
commercially reasonable efforts to obtain assurances that confidential treatment
will be accorded to such information, and (C) give such disclosing party prior
written notice of the Confidential Information to be disclosed as far in advance
of its disclosure as is reasonably practicable.
               (c) If this Agreement is terminated prior to the Closing or at
any other time for any reason, upon the written request of a disclosing party,
each receiving party will, and will cause all Representatives of such receiving
party or any of its Affiliates to promptly, (i) deliver to such disclosing party
all original Confidential Information (whether written or electronic) furnished
to such receiving party or any Representative of such receiving party or any of
its Affiliates by or on behalf of such disclosing party, and (ii) if
specifically requested by such disclosing party, destroy (A) any copies of such
Confidential Information (including any extracts therefrom), and (B) any portion
of such Confidential Information that may be found in reports, analyses, notes,
compilations, studies and other documents prepared by or for such receiving
party. After the written request referenced in the foregoing sentence is given,
upon written request of such disclosing party for any reason, such receiving
party shall cause one of its duly authorized officers to certify in writing to
such disclosing party that the requirements of the preceding sentence have been
satisfied in full. From and after the Closing, Purchaser shall be released from
all obligations owed by it to Seller under this Section 3.4.2 with respect to
the Confidential Information owned by the Company or the Subsidiary.
      3.4.3. During the period commencing on the date of this Agreement and
terminating at the Closing, Purchaser shall not contact or have discussions with
any of the employees, customers or vendors of Seller, the Company or the
Subsidiary, whether in person or by telephone, mail or other means of
communication, without the specific prior written authorization of Richard
Vaccari, Amy Chiu or Randall L. Clark (which consent shall not be unreasonably
withheld, delayed or conditioned). In the event such consent is granted, Seller
shall have the right to have one of its representatives present during any such
contact or discussion, Purchaser shall only contact and hold discussions with
such employees,

 



--------------------------------------------------------------------------------



 



customers and vendors through Representatives of Purchaser previously approved
by Seller, Purchaser shall cause such Representatives to comply with all
procedures and protocols regarding such contacts and discussions that may be
established by Seller, and any such contract or discussion with employees shall
occur only during normal business hours of the Company or the Subsidiary.
3.5. Delivery of Financial Statements and Regulatory Filings
          During the period commencing on the date of this Agreement and
terminating at the Closing, Seller shall deliver to Purchaser, within thirty
(30) days of being available or filed, copies of (a) all regularly prepared
unaudited monthly, quarterly and annual consolidated financial statements of the
Company and the Subsidiary prepared after the date of this Agreement, and
(b) all material filings or submissions by the Company or the Subsidiary with
any Governmental Authority made after the date of this Agreement.
3.6. Pre-Closing Transfers and Debt Forgiveness
          The parties hereto acknowledge and agree that prior to Closing, Seller
shall cause the Company and the Subsidiary to transfer to Seller (or any
Non-Company Affiliate or a Third Party selected by Seller) (a) any brokerage
account balances or credits, and rights in and to brokerage accounts held or
owned by the Company or the Subsidiary, (b) the Company’s and the Subsidiary’s
rights or licenses to any Intellectual Property containing, referencing or
otherwise pertaining to the words, marks or names “Sempra Energy,” “Sempra” or
any derivations or variations thereof, and (c) all of the Company’s and the
Subsidiary’s right, title and interest in and to the assets, properties and
rights and associated liabilities, obligations and employees described in
Schedule 3.6(a) (collectively, the “Excluded Assets and Liabilities”).
Notwithstanding anything herein to the contrary, (i) all references herein to
any assets, liabilities or employees of the Company or the Subsidiary (including
the Assets and the Tangible Personal Property) shall expressly exclude the
Excluded Assets and Liabilities, and (ii) all references herein to the business
or operation of the business of the Company or the Subsidiary, whether with
respect to financial, accounting, legal, tax or other operations, shall
expressly exclude the businesses or the operation of the businesses related to
the Excluded Assets and Liabilities. Prior to the Closing Date, Seller shall
eliminate all inter-company indebtedness between itself and the Company through
the cancellation or equitization of such inter-company indebtedness. An
unaudited, pro forma consolidated balance sheet of the Company and the
Subsidiary, dated as of December 2006, and reflecting the elimination of such
inter-company indebtedness, is attached hereto as Schedule 3.6(b).
3.7. Public Announcements
          No party hereto or any of its Affiliates shall make any public
announcement of the execution and delivery of this Agreement or the transactions
contemplated by this Agreement without first obtaining the prior written consent
of the other party hereto, such consent not to be unreasonably withheld, delayed
or conditioned; provided, however, that nothing contained in this Section 3.7
shall prohibit any party hereto or any of its Affiliates from (i) making any
disclosures or having any discussions with the NCUC regarding this Agreement or
the transaction contemplated by this Agreement in accordance with Section 3.3.3,
or (ii) making any public

 



--------------------------------------------------------------------------------



 



announcement if such party or its Affiliate determines in good faith, on the
advice of legal counsel, that such public disclosure is required by applicable
Law; provided further, that in such event, such party or its Affiliate shall
consult with the other party hereto prior to making such disclosure to the
extent reasonably practicable.
4. ADDITIONAL AGREEMENTS
4.1. Tax Matters
               4.1.1. Seller shall (i) cause the Company and the Subsidiary to
prepare and file on a timely basis all Tax Returns of the Company or the
Subsidiary for all Tax periods which end on or prior to the Closing Date and
which are filed after the Closing Date; and (ii) pay all Taxes of the Company
and the Subsidiary with respect to such Tax periods, or shall reimburse
Purchaser within fifteen (15) days after payment by Purchaser of such Taxes.
Seller shall prepare, or cause to be prepared, (i) all Consolidated Income Tax
Returns and (ii) all Separate Income Tax Returns of the Company or the
Subsidiary due after the Closing Date that relate solely to periods ending on or
before the Closing Date (such Separate Income Tax Returns being referred to as
“Pre-Closing Separate Income Tax Returns”). Seller shall submit to Purchaser any
Pre-Closing Separate Income Tax Returns at least thirty (30) days prior to the
due date (after all appropriate extensions) of such Tax Return for Purchaser’s
review. Purchaser shall cause the Company and the Subsidiary to timely and
appropriately file all Pre-Closing Separate Income Tax Returns submitted by the
Seller in accordance with this Section 4.1.1.
               4.1.2. Purchaser shall cause the Company and the Subsidiary to
prepare and file on a timely basis all Tax Returns of the Company or the
Subsidiary (other than Consolidated Income Tax Returns and Pre-Closing Separate
Income Tax Returns) due after the Closing Date, including all Tax Returns that
relate to periods beginning before and ending after the Closing Date (“Straddle
Returns”). All Straddle Returns shall be prepared on a basis consistent with
procedures and practices of the Company or the Subsidiary in effect as of the
date hereof for filing such Tax Returns. Purchaser shall submit all Straddle
Returns related to Income Taxes to Seller at least thirty (30) days prior to the
due date (after all appropriate extensions) of such Straddle Return for Seller’s
review and approval (which will not be unreasonably withheld). Purchaser shall
not, or allow the Company or the Subsidiary to, amend a Tax Return (or extend
the statute of limitations for assessment or collection of any Taxes with
respect to a Tax Return) that relates to any period (or portion thereof) ending
on or before the Closing Date without the prior written permission of Seller
(which will not be unreasonably withheld).
               4.1.3. Purchaser and Seller shall to the extent permitted under
applicable law (i) elect to have the tax year of the Company and the Subsidiary
that ends on the Closing Date to end on (and include) the Closing Date and
(ii) treat all transactions occurring on the Closing Date but after the Closing
as occurring on the day after the Closing Date. To the extent that the tax year
of the Company or the Subsidiary does not end on the Closing Date such that the
Tax Return is a Straddle Return, the Income Taxes payable on the Straddle Return
shall be allocated between the portion of the period ending on the Closing Date
and the portion of the period beginning after the Closing Date assuming that the
taxable period

 



--------------------------------------------------------------------------------



 



for the Straddle Return actually included two separate periods, one ending on
the Closing Date and one beginning on the date after the Closing Date, provided
that all exemptions, allowances, or deductions for the entire taxable for the
Straddle Return which are calculated on an annual basis (including, but not
limited to, depreciation and amortization deductions) shall be allocated between
the two short periods in proportion to the number of days in each period.
               4.1.4. The parties hereto acknowledge and agree that Seller shall
be entitled exclusively to control, defend and settle any action or proceeding
associated with any Tax, audit, appeals process or litigation involving the
Company or the Subsidiary that relates solely to periods ending on or before the
Closing Date.
               4.1.5. Access to Information
                              (a) From and after the Effective Date, Seller
shall grant to Purchaser (or its designees) access at all reasonable times to
the information, books and records relating to the Company and the Subsidiary
within the possession of Seller (including without limitation work papers and
correspondence with taxing authorities, but excluding personnel files), and
shall afford Purchaser (or its designees) the right (at Purchaser’s expense) to
take extracts therefrom and to make copies thereof, to the extent reasonably
necessary to permit Purchaser (or its designees) to prepare Tax Returns, to
conduct negotiations with taxing authorities, and to implement the provisions
of, or to investigate or defend any claims between the parties arising under,
this Section 4.1.
                              (b) From and after the Effective Date, Purchaser
shall grant to Seller (or its designees) access at all reasonable times to all
of the information, books and records relating to the Company and the Subsidiary
within the possession of Purchaser or the Company or the Subsidiary (including
without limitation work papers and correspondence with taxing authorities), and
shall afford Seller (or its designees) the right (at Seller’s expense) to take
extracts therefrom and to make copies thereof, to the extent reasonably
necessary to permit Seller (or its designees) to prepare Tax Returns, to conduct
negotiations with taxing authorities, and to implement the provisions of, or to
investigate or defend any claims between the parties arising under, this
Agreement.
                              (c) Each of the parties hereto will preserve and
retain all schedules, work papers and other documents relating to any Tax
Returns of or with respect to the Company or the Subsidiary or to any claims,
audits or other proceedings affecting the Company or the Subsidiary until the
expiration of the statute of limitations (including extensions) applicable to
the taxable period to which such documents relate or until the final
determination of any controversy with respect to such taxable period, and until
the final determination of any payments that may be required with respect to
such taxable period under this Agreement.
               4.1.6. Purchaser and Seller shall provide (and Purchaser shall
cause the Company and the Subsidiary to provide) each other with such assistance
as may reasonably be requested by the other in connection with the preparation
of any Tax Return (including, without limitation, any Consolidated Income Tax
Return), any audit or other examination by any taxing authority, or any judicial
or administrative proceedings relating to liabilities for

 



--------------------------------------------------------------------------------



 



Taxes. Such assistance shall include making employees available on a mutually
convenient basis to provide additional information or explanation of material
provided hereunder and shall include providing copies of relevant tax returns
and supporting material. Purchaser and Seller will retain (and Purchaser shall
cause the Company and the Subsidiary to retain) for the full period of any
statute of limitations any documents which may be relevant to such preparation,
audit, examination, proceeding or determination.
               4.1.7. All real or personal property Taxes assessed on an annual
basis shall be prorated between Seller and Purchaser as of the Closing Date
based on the assumption that an equal amount of Taxes applies to each day of the
year, regardless of how any installment payments are billed or made, except that
Purchaser will bear all supplemental or other state and local real and personal
property Taxes which arise out of a change in ownership of the Company or of the
Subsidiary. Amounts attributable to the period beginning before and ending on
the Closing Date shall be borne by Seller and amounts attributable to the
remainder of the year shall be borne by Purchaser. Seller shall pay its portion
of such real and personal property Taxes to Purchaser on the Closing Date, and
except as provided in the next sentence, shall have no further liability or
obligation with respect to such Taxes. If the amount of all real and personal
property Taxes due for the 2007 year (commencing January 1, 2007) has not been
assessed by the taxing authorities as of the Closing Date, then the amount of
real and personal property Taxes as prorated between Seller and Purchaser for
the 2007 tax year will be estimated on the basis of the 2006 tax year’s real and
personal property Taxes and such amount will be subject to a true-up adjustment
after the Closing Date based upon the actual amount of Taxes assessed. If any
2007 property Tax bills are received by Seller, Seller shall immediately forward
such Tax bills to Purchaser, who will remit payment of such Tax bills on or
before the date on which the Tax is due.
               4.1.8. Purchaser and Seller shall each pay one-half of all
federal, state, local, foreign and other transfers, sales, use or similar Tax (a
“Transfer Tax”) applicable to, imposed upon or arising out of the transfer of
the Purchased Shares or any other transaction contemplated by this Agreement.
               4.1.9. All refunds (whether direct or in the form of credit),
plus interest thereon, for Taxes received by the Company or the Subsidiary for
periods (or portions thereof) ending on or before the Closing Date to the extent
not included as an asset on the Closing Date Balance Sheet shall be property of
Seller. Purchaser shall cooperate with Seller and its Affiliates in order to
take all necessary steps to claim any such refund for Seller. To the extent that
the Company or the Subsidiary receives a refund for Taxes that is property of
Seller, Purchaser shall notify Seller within three (3) Business Days of receipt
by the Company or the Subsidiary of such refund. Within ten (10) Business Days
of its receipt of such refund, the Company or the Subsidiary, as the case may
be, shall pay to Seller an amount equal to the refund received plus any interest
received from the applicable governmental authority with respect to such refund.
               4.1.10. Contest Provisions.
                              (a) Each of Purchaser, on the one hand, and
Seller, on the other hand (the “Tax Indemnified Person”), shall notify the chief
tax officer (or other appropriate person) of

 



--------------------------------------------------------------------------------



 



Seller or Purchaser, as the case may be (the “Tax Indemnifying Person”), in
writing within ten (10) Business Days of receipt by the Tax Indemnified Person
of written notice of any pending or threatened audits, adjustments, claims,
examinations, assessments or other proceedings (a “Tax Audit”) which are likely
to affect the liability for Taxes of such other party. If the Tax Indemnified
Person fails to give such timely notice to the other party, it shall not be
entitled to indemnification for any Taxes arising in connection with such Tax
Audit if such failure to give notice adversely affects the other party’s rights
to participate in the Tax Audit.
                              (b) If such Tax Audit relates to any taxable
period, or portion thereof, ending on or before the Closing Date or for any
Taxes for which Seller is liable in full under this Agreement, Seller shall, at
its expense, control the defense and settlement of such Tax Audit. If such Tax
Audit relates to any taxable period, or portion thereof, beginning on or after
the Closing Date or for any Taxes for which Purchaser is liable in full under
this Agreement, Purchaser shall, at its expense, control the defense and
settlement of such Tax Audit.
                              (c) If such Tax Audit relates to Taxes for which
both Seller and Purchaser are liable under this Agreement, to the extent
practicable, such Tax items will be distinguished and each party will control
the defense and settlement of Taxes for which it is so liable. If such Tax Audit
relates to a taxable period, or portion thereof, beginning before and ending
after the Closing Date and any Tax item cannot be identified as being a
liability of only one party or cannot be separated from a Tax item for which the
other party is liable, Seller, at its expense, shall control the defense and
settlement of the Tax Audit, provided that such party defends the items as
reported on the relevant Tax Return and provided further that no such matter
shall be settled without the written consent of both parties, not to be
unreasonably withheld.
                              (d) Any party whose liability for Taxes may be
affected by a Tax Audit shall be entitled to participate at its expense in such
defense and to employ counsel of its choice at its expense and shall have the
right to consent to any settlement of such Tax Audit (not to be unreasonably
withheld) to the extent such settlement would have an adverse effect for a
period for which that party is not liable for Taxes, under this Agreement or
otherwise.
               4.1.11. All Tax sharing or similar agreements that include Seller
and the Company or the Subsidiary shall be cancelled prior to the Closing Date
such that the Company and the Subsidiary shall have no further rights or
obligations under such agreements. On or prior to the Closing Date, Seller shall
have the right, notwithstanding any other provision of this Agreement, to have
the Company and the Subsidiary distribute an amount equal to the Company’s or
the Subsidiary’s share of the Income Tax liability of any consolidated group
including Seller and the Company or the Subsidiary.
               4.1.12. Post-Closing Actions Which Affect Seller’s Tax Liability.
                              (a) Except to the extent required by applicable
Laws, Purchaser shall not permit the Company, the Subsidiary or any other
Affiliate of Purchaser to take any action on or after the Closing Date which
could materially increase Seller’s liability for Taxes (including any liability
of Seller to indemnify Purchaser for Taxes under this Agreement).
                              (b) Except to the extent required by applicable
Laws, Purchaser shall not

 



--------------------------------------------------------------------------------



 



permit the Company, the Subsidiary or any other Affiliate of Purchaser to amend
any Tax Return filed by, or with respect to, the Company or the Subsidiary for
any taxable period, or portion thereof, beginning before the Closing. This
provision shall not be construed to limit or prohibit Purchaser’s right to
challenge real or personal property tax assessments for periods prior to the
Closing Date; provided, however, Purchaser shall indemnify and hold Seller and
its Affiliates harmless from any adverse Tax consequences resulting from any
such challenge.
               4.1.13. Neither the Company nor the Subsidiary shall carry back
any net operating losses, other tax attributes or tax item to any period ending
on or before the Closing Date. If the Company or the Subsidiary is required to
carry back a net operating loss, other tax attribute, or tax item to a period
ending on or before the Closing Date, Purchaser shall indemnify and hold Seller
and its Affiliates harmless from any adverse Tax consequences resulting from
such carryback.
               4.1.14. FIRPTA Certificate. Prior to Closing, Seller shall
deliver a FIRPTA Certificate to Purchaser.
4.2. Employee and Benefit Matters
               4.2.1. Schedule 4.2.1 contains a list of employees who are
actively employed by the Company or the Subsidiary (including individuals on
vacation, short-term disability or similar leave but excluding those persons on
long-term disability leave) on the date hereof who the parties agree and
acknowledge will be treated as employees of the Company or the Subsidiary for
purposes of this Agreement, which such Schedule 4.2.1 shall be amended as of the
Closing Date to add or delete any employees that were hired or terminated after
the Effective Date in accordance with Section 3.2(p) hereof. All employees
listed on Schedule 4.2.1 as of the Closing Date shall be referred to herein as
“Company’s Employees.” For the sixty (60) day period following the Closing Date
(the “Evaluation Period”), Purchaser shall evaluate Company’s Employees and
determine which of Company’s Employees, if any, will be terminated at the end of
the Evaluation Period; provided, however, that Purchaser shall not terminate
more than forty percent (40%) of Company’s Employees during or at the end of the
Evaluation Period. Each of Company’s Employees who is not terminated as of the
end of the Evaluation Period shall hereinafter be referred to as a “Transferred
Employee.” Each of Company’s Employees who is terminated as of the end of the
Evaluation Period shall be referred to as a “Terminated Employee.” Seller shall
retain and satisfy, or reimburse the Subsidiary as applicable for, any and all
responsibility, and Purchaser shall have no liability or responsibility
whatsoever, for any and all claims, liabilities and obligations, whether
contingent or otherwise, relating to (i) any former or retired employee of the
Company or the Subsidiary whose employment terminated prior to the Effective
Date and who is not a Transferred Employee, including, without limitation, any
unpaid salary, wages, bonuses or other compensation or severance pay or
benefits, (ii) severance payments in an amount equal to three (3) months’ base
pay due to any of Company’s Employees whose employment was terminated by
Purchaser during the Evaluation Period, unless Seller or the Subsidiary has
already made a payment to such Company’s Employee pursuant to any of the
employment, retention or similar agreements set forth on Schedule 5.12.1.5, in
which case Seller shall have no further obligation with respect to severance or
retention payments for such employee, (iii) any Transferred Employee arising out
of or relating to any period, or otherwise incurred,

 



--------------------------------------------------------------------------------



 



prior to the Closing Date, including, without limitation, any unpaid salary,
wages, bonuses or other compensation or severance pay, benefits or group health
care coverage required by Section 4980B of the Code or Section 601 of ERISA,
except for those benefits referenced in Section 4.2.5, and (iv) the Seller Plans
(such claims, liabilities and obligations, collectively the “Retained Employee
Liabilities”). Any severance payment or retention payment made by Seller
pursuant to subsection (ii) above shall be conditioned upon the Terminated
Employee executing a general release of claims against Seller, the Company, the
Subsidiary and Purchaser.
               4.2.2. Continuation Period. For the nine (9) month period
following the Closing Date (the “Continuation Period”), Purchaser shall
(i) provide each Transferred Employee, during any portion of the Continuation
Period that such employee is employed by Purchaser, a rate of pay that is no
less than the rate of pay that such Transferred Employee receives immediately
prior to the Closing Date and (ii) provide such Transferred Employees (as a
group) with the employee benefit plans, programs and policies (other than
equity-based plans, programs or policies) that are substantially similar in the
aggregate to those employee benefit plans, programs and policies that are
maintained by Purchaser or its Affiliates from time to time for the benefit of
similarly situated employees of Purchaser or its Affiliates (any such employee
benefit plans of Purchaser in which Transferred Employees become eligible to
participate after the Closing shall be referred hereinafter as, the “Purchaser’s
Plans”). If Purchaser has no similarly situated employees, Purchaser shall
provide such Transferred Employees with benefit plans, programs and policies
substantially similar in the aggregate to the benefit plans, programs and
policies provided to such Transferred Employees immediately prior to the Closing
Date. Notwithstanding any other provision herein, Purchaser shall not have any
obligation to continue the employment of any Transferred Employee for any period
following the Closing Date. Neither Purchaser nor Purchaser’s Plans shall
receive assets from, nor be required to assume any of the liabilities of, the
Seller Plans.
               4.2.3. With respect to the Purchaser’s Plans, except to the
extent otherwise required by applicable law, Purchaser shall use commercially
reasonable efforts (i) with respect to each such plan that is a medical or
health plan, to waive, or cause the waiver of, any exclusions for pre-existing
conditions and waiting periods for each Transferred Employee and his/her
dependents to the extent that such pre-existing condition exclusions and waiting
periods were previously satisfied by such Transferred Employee or his/her
dependents under the comparable Benefit Plan covering such Transferred Employee
immediately prior to becoming eligible to participate in Purchaser’s Plan,
(ii) with respect to each such plan that is a medical or health plan, provide
each Transferred Employee with credit for any deductibles and out- of-pocket
expenses paid or incurred by such Transferred Employee under the comparable
Benefit Plan covering such Transferred Employee immediately prior to becoming
eligible to participate in Purchaser’s Plan (to the same extent such credit was
given under such comparable Benefit Plan) in satisfying any applicable
deductible or out- of-pocket requirements under such Purchaser’s Plan for the
plan year in which such Transferred Employee became eligible to participate in
Purchaser’s Plan, and (iii) recognize service of the Transferred Employees
credited by Seller solely for purposes of eligibility to participate and vesting
in any Purchaser’s Plan in which the Transferred Employees are eligible to
participate after the Closing Date to the extent that such service was
recognized for that purpose under the analogous Benefit Plan prior to such
transfer; provided however, that in no event shall the

 



--------------------------------------------------------------------------------



 



Transferred Employees be entitled to any credit to the extent that it would
result in a duplication of benefits with respect to the same period of service.
               4.2.4. Purchaser shall provide severance benefits in an amount no
less than three (3) months’ base pay (hereinafter referred to as the “Minimum
Severance Benefit”), to any Transferred Employee who is terminated without cause
during the Continuation Period.
               4.2.5. On the Closing Date, Purchaser shall receive a credit
against the Purchase Price in an amount equal to the sum of all Company’s
Employees’ unused flexible holiday and vacation time.
4.3. Transition Services Agreement; Post-Closing Cooperation
                              (a) Within sixty (60) days of the Effective Date
but in no event later than the Closing Date, Purchaser and Seller shall
reasonably cooperate with the other to identify such transition services that
Purchaser may require to transition the operations of the Company and the
Subsidiary to Purchaser on the Closing Date. To the extent such transition
services are identified, at the Closing, Seller and Purchaser shall enter into a
Transition Services Agreement in the form attached hereto as Exhibit B (the
“Transition Services Agreement”).
                              (b) Following the Closing, Seller and Purchaser
shall, upon request by the other party, cooperate with such other party by
furnishing any additional information, executing and delivering any additional
documents and/or instruments and doing any and all such other things as may be
reasonably required by the parties or their counsel to consummate or otherwise
implement the transactions contemplated by this Agreement.
4.4. Guaranties or Bonds
               4.4.1. After the date hereof and prior to the Closing, Seller
shall not, and shall cause the Non-Company Affiliates not to, without the prior
written consent of Purchaser, (a) enter into, issue or obtain any Guaranty or
Bond (each individually, a “New Guaranty or Bond”), or (b) amend or otherwise
modify any Guaranty or Bond; provided, however, that notwithstanding anything to
the contrary contained in this Section 4.4:
                              (a) Purchaser shall not unreasonably withhold,
delay or condition its consent to any New Guaranty or Bond which is entered into
in the Ordinary Course of Business, and Purchaser shall not unreasonably
withhold, delay or condition its consent to any amendment or other modification
of any Guaranty or Bond in the Ordinary Course of Business if such amendment or
other modification would not result in a breach of any provision of this
Agreement; and
                              (b) Seller and the Non-Company Affiliates may,
without the prior written consent of Purchaser, enter into, issue or obtain any
New Guaranty or Bond to replace, substitute for or backstop any Guaranty or
Bond, or amend or otherwise modify any Guaranty or Bond, if such New Guaranty or
Bond or such amendment or other modification contains terms and conditions that,
in all material respects, are no more adverse to Seller and/or the applicable
Non-Company Affiliate than such existing Guaranty or Bond.

 



--------------------------------------------------------------------------------



 



               4.4.2. Seller shall promptly provide Purchaser with a true and
correct copy of any New Guaranty or Bond or amendment or other modification to a
Guaranty or Bond. In no event shall the Company or the Subsidiary pay or commit
to pay Seller, any Non-Company Affiliate or any other Person any fee or other
compensation in consideration of Seller and/or any Non-Company Affiliate
agreeing to enter into any New Guaranty or Bond or any amendment or other
modification to a Guaranty or Bond, but nothing in this sentence is a limitation
on rights of subrogation in favor of Seller or any Non-Company Affiliate.
               4.4.3. Purchaser shall use its commercially reasonable efforts to
(a) obtain complete and unconditional release of Seller and any Non-Company
Affiliates at or prior to the Closing with respect to each of the Guaranties or
Bonds, and (b) subject to the final sentence of this Section 4.4.3, cause the
beneficiary or beneficiaries of each such Guaranty or Bond to terminate and
redeliver to Seller and such Non-Company Affiliates such Guaranty or Bond. The
commercially reasonable efforts obligation of Purchaser described in this
Section 4.4.3 shall include the obligation to offer and deliver to the
beneficiary of such Guaranty or Bond, promptly upon request by Seller, (i) in
the case such Guaranty or Bond is a guaranty, a replacement guaranty issued to
such beneficiary by Purchaser or another Person having a net worth and a credit
rating at least equal to those of Purchaser, and which replacement guaranty
contains terms and conditions not less favorable to such beneficiary in any
material respect than the terms and conditions of such existing guaranty,
(ii) in the case such Guaranty or Bond is a letter of credit, a replacement
letter of credit issued to such beneficiary by a Person having a net worth and a
credit rating at least equal to those of the issuer of such existing letter of
credit, and which replacement letter of credit contains terms and conditions not
less favorable to such beneficiary in any material respect than the terms and
conditions of such existing letter of credit, (iii) in the case such Guaranty or
Bond is a surety bond, a replacement surety bond issued to such beneficiary by a
Person having a net worth and a credit rating at least equal to those of the
issuer of such existing surety bond, and which replacement surety bond contains
terms and conditions not less favorable to such beneficiary in any material
respect than the terms and conditions of such existing surety bond, and (iv) in
the case such Guaranty or Bond is any other security agreement or arrangement, a
replacement security agreement or arrangement provided to such beneficiary by a
Person having a net worth and a credit rating at least equal to those of the
provider of such existing security agreement or arrangement, and which
replacement security agreement or arrangement contains terms and conditions not
less favorable to such beneficiary in any material respect than the terms and
conditions of such existing security agreement or arrangement (each
individually, a “Replacement Guaranty or Bond”). Notwithstanding anything in
this Agreement to the contrary, during the period commencing on the date of this
Agreement and terminating at the Closing, Purchaser, with Seller’s prior written
approval, may contact and have discussions with each beneficiary of a Guaranty
or Bond in order to satisfy its obligations under this Section 4.4; provided,
however, Seller shall have the right to have one of its representatives present
during any such contact or discussion, and Purchaser shall only contact and hold
discussions with such beneficiaries through Representatives of Purchaser
previously approved by Seller, and Purchaser shall cause such Representatives to
comply with all procedures and protocols regarding such contacts and discussions
that may be established by Seller.

 



--------------------------------------------------------------------------------



 



               4.4.4. If any Guaranty or Bond is not released, terminated and
returned as of the Closing as contemplated in Section 4.4.2 (each individually
an “Outstanding Guaranty or Bond”), then Purchaser shall from and after the
Closing:
                              (a) continue to use its commercially reasonable
efforts to (i) obtain complete and unconditional release of Seller and any
Non-Company Affiliates with respect to each of the Outstanding Guaranties or
Bonds, and (ii) cause the beneficiary or beneficiaries of each such Outstanding
Guaranty or Bond to terminate and redeliver to Seller and such Non-Company
Affiliates such Outstanding Guaranty or Bond; and
                              (b) promptly pay to Seller, after receipt by
Purchaser of any invoice therefor, all reasonable out-of-pocket costs and
expenses incurred by Seller or any Non-Company Affiliate after the Closing Date
in connection with, or pursuant to the terms of, any Outstanding Guaranty or
Bond until the complete and unconditional release of Seller and any Non-Company
Affiliate’s obligations with respect to such Outstanding Guaranty or Bond.
          The commercially reasonable efforts obligation of Purchaser described
in this Section 4.4.3 shall be the same as those set forth in Section 4.4.2;
provided, however, if any Outstanding Guaranty or Bond is not released and
terminated as contemplated in this Section 4.4.3 within ninety (90) days of the
Closing Date, Purchaser shall promptly upon Seller’s request offer and deliver
to the beneficiary of such Outstanding Guaranty or Bond (i) in the case such
Outstanding Guaranty or Bond is a guaranty, a replacement guaranty issued to
such beneficiary by Purchaser or another Person having a net worth and a credit
rating at least equal to those of Purchaser, and which replacement guaranty
contains terms and conditions that are substantially identical to the terms and
conditions of such existing guaranty, (ii) in the case such Outstanding Guaranty
or Bond is a letter of credit, a replacement letter of credit issued to such
beneficiary by a Person having a net worth and a credit rating at least equal to
those of the issuer of such existing letter of credit, and which replacement
letter of credit contains terms and conditions that are substantially identical
to the terms and conditions of such existing letter of credit, (iii) in the case
such Outstanding Guaranty or Bond is a surety bond, a replacement surety bond
issued to such beneficiary by a Person having a net worth and a credit rating at
least equal to those of the issuer of such existing surety bond, and which
replacement surety bond contains terms and conditions that are substantially
identical to the terms and conditions of such existing surety bond, and (iv) in
the case such Outstanding Guaranty or Bond is any other security agreement or
arrangement, a replacement security agreement or arrangement provided to such
beneficiary by a Person having a net worth and a credit rating at least equal to
those of the provider of such existing security agreement or arrangement, and
which replacement security agreement or arrangement contains terms and
conditions that are substantially identical to the terms and conditions of such
existing security agreement or arrangement.
               4.4.5. From and after the Closing Date, Purchaser hereby agrees
to indemnify and hold harmless Seller and each Non-Company Affiliate that is a
party to or has furnished any Guaranty or Bond from and against any and all
Losses (including any increase in the liability of Seller or any Non-Company
Affiliate in respect of Taxes) suffered or incurred by Seller or any Non-Company
Affiliate arising from or related to any Outstanding Guaranty or Bond.

 



--------------------------------------------------------------------------------



 



4.5. Agreement Not to Solicit Employees
          Unless otherwise consented to in writing by Purchaser, Seller agrees
that during the Restricted Period, neither Seller nor any Non-Company Affiliate
will solicit or hire away any Transferred Employee, except (a) in so far that
such employee responds to a bona fide public job advertisement made by Seller or
any Non-Company Affiliate (whether posted on a public site on the Internet or in
a newspaper, magazine or other publication of general circulation), (b) if such
employee initiates contacts regarding employment or engagement with Seller or a
Non-Company Affiliate without any direct or indirect solicitations by Seller or
any Non-Company Affiliate, (c) if the employment of such employee has been
terminated by the Company, the Subsidiary, Purchaser or any Affiliate of
Purchaser prior to commencement of employment discussions between such employee
and Seller or any Non-Company Affiliate, or (d) if such employee is submitted to
Seller or any Non-Company Affiliate by a third-party unaffiliated employment
agency provided neither Seller nor any Non-Company Affiliate has provided such
employment agency any information regarding its interest in such employee.
4.6. The Company’s or the Subsidiary’s Use of Seller Marks
               4.6.1. Except to the extent otherwise provided in Section 4.6.1,
Purchaser shall not acquire, nor shall the Company or the Subsidiary retain,
reserve, or hold, any rights or licenses to, any Intellectual Property
containing, referencing or otherwise pertaining to the words, marks or names
“Sempra Energy,” “Sempra” or any derivatives or variations thereof
(collectively, the “Seller Marks”) or any names, servicemarks, trademarks,
designs, trade dress, or logos confusingly similar thereto. Within twenty
(20) days after the Closing Date, Purchaser will cause the Company and the
Subsidiary to amend their Organizational Documents to the extent necessary to
remove the Seller Marks from the name of the Company and the Subsidiary. Except
to the extent otherwise provided in Section 4.6.1, as soon as reasonably
practicable after the Closing (but in any event, not later than ninety (90) days
thereafter), Purchaser will cause the Company and the Subsidiary (a) to remove
all trademarks, service marks, trade names, slogans, domain names, logos,
symbols and trade dress including the Seller Marks from the properties and
assets (including all signage, equipment, training material and Software) of the
Company and the Subsidiary, and (b) otherwise to cease all use of the Seller
Marks or any other terms that are confusingly similar thereto.
               4.6.2. To the extent that any Seller Marks are used by the
Company or the Subsidiary in operating its business on stationery, signage,
equipment, invoices, receipts, forms, packaging, advertising and promotional
materials, product, training and service literature and materials, Software or
like materials (collectively, the “Marked Materials”), then, effective as of the
Closing, Seller grants to the Company or the Subsidiary a non-exclusive,
non-transferable, limited license to use any such Marked Materials for a period
not to exceed ninety (90) days after the Closing solely and exclusively for its
own internal use, consistent with the past practices of the Company or the
Subsidiary in operating its business; provided that (a) the Company or the
Subsidiary shall not without the prior written consent of Seller use such Seller
Marks in any other manner during such time, and (b) Purchaser shall within
ninety (90) days after the Closing Date cause the Company and the Subsidiary not
to use any Marked Materials (other than signage on equipment and on training
materials or

 



--------------------------------------------------------------------------------



 



Software for internal use only) without first crossing out or marking over such
Seller Marks or otherwise clearly indicating on such Marked Materials that the
Company or the Subsidiary is no longer an Affiliate of Seller. After the
Closing, Purchaser shall cause the Company and the Subsidiary not to reorder any
Marked Materials.
               4.6.3. Notwithstanding anything to the contrary herein, any use
by Purchaser of any Seller Mark or Marked Materials shall include any and all
notices or disclaimers required by Law to be included with or on such Seller
Marks or Marked Materials including but not limited to any disclaimers required
by the California Public Utilities Commission to be used by Affiliates of San
Diego Gas & Electric Company and Southern California Gas Company.
4.7. Insurance Claims
               Seller shall be solely responsible for the administration and, to
the extent applicable, payment of any Property and Casualty Claims with a date
of occurrence prior to the Closing, and hereby releases Purchaser, the Company,
the Subsidiary and their Affiliates of any responsibility or liability therefor.
Purchaser shall be solely responsible for the administration and, to the extent
applicable, payment of any Property and Casualty Claims with a date of
occurrence on or after the Closing, and hereby releases Seller and each
Non-Company Affiliate of any responsibility or liability therefor. For purposes
hereof, “Property and Casualty Claims” shall mean workers’ compensation, auto
liability, general liability, products liability, professional liability,
fiduciary liability, pollution liability and director and officer liability
claims relating to the business of the Company or the Subsidiary and claims for
damages caused to facilities of the Company or the Subsidiary generally insured
under all risk property and boiler and machinery insurance coverage, in each
case including reported claims and incurred but not reported claims. Seller
shall be solely responsible for the administration and payment of all costs
associated with claims for workers’ compensation and other occupational health
or injury claims of employees of Seller or the Subsidiary prior to the Closing
Date and for any claim filed subsequent to the Closing Date made in connection
with any injury, event or occurrence taking place prior to the Closing Date.
5. REPRESENTATIONS AND WARRANTIES OF SELLER REGARDING THE COMPANY AND THE
SUBSIDIARY
Seller represents and warrants to Purchaser that:
5.1. Organization and Good Standing of the Company and the Subsidiary; Foreign
Qualifications
               5.1.1. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of North Carolina,
USA, and has all requisite corporate power and authority to own and lease the
properties it currently owns and leases and to carry on its business as such
business is currently conducted. The Subsidiary is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of North Carolina, USA, and has all requisite limited liability company power
and authority to own and lease the properties it currently owns and leases and
to carry on its business as such business is currently conducted.

 



--------------------------------------------------------------------------------



 



               5.1.2. The Company and the Subsidiary are duly licensed,
registered and qualified to do business as a foreign corporation or limited
liability company, as the case may be, and is in good standing in all
jurisdictions in which the ownership, leasing or operation of its assets or the
conduct of its business as currently conducted requires such qualification under
applicable Law, except where the failure to be so licensed, registered or
qualified, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
               5.1.3. Seller has heretofore made available to Purchaser true,
correct and complete copies of the Organizational Documents, each as amended to
the date hereof, of the Company and the Subsidiary.
5.2. Capitalization of the Company and the Subsidiary
               5.2.1. The authorized capital stock of the Company consists of
10,000,000 shares of common stock, no par value per share, of which 1,276,279
shares are issued and outstanding. The Purchased Shares (a) constitute all of
the issued and outstanding shares of capital stock of the Company, (b) are
validly authorized and issued, fully paid, and nonassessable, and (c) are, and
at the Closing will be, owned beneficially and of record entirely by Seller. No
Purchased Shares were issued in violation of any preemptive, first refusal or
other subscription rights of any shareholder of the Company or any other Person,
and, to the knowledge of Seller, all Purchased Shares were offered and sold in
compliance with all applicable federal, state and provincial securities Laws.
There are no outstanding options, warrants, calls, commitments or plans by the
Company to issue any additional shares of its capital stock, or to pay any
dividends on such shares, or to purchase, redeem or retire any outstanding
shares of its capital stock, nor are there outstanding any securities or
obligations which are convertible into or exchangeable for any shares of capital
stock of the Company. There are no stock appreciation rights, phantom stock or
similar rights in existence with respect to the Company. No Person other than
Seller owns or otherwise has any rights to any equity securities of the Company.
               5.2.2. The Company owns one hundred percent (100%) of the issued
and outstanding equity interests in the Subsidiary. All of such issued and
outstanding equity interests were duly authorized for issuance and were not
issued in violation of any preemptive, first refusal or other subscription
rights, and, to the knowledge of Seller, all equity interests in the Subsidiary
were offered and sold in compliance with all applicable federal, state and
provincial securities Laws. There are no outstanding options, warrants, calls,
commitments or plans by the Subsidiary to issue any additional equity interests,
or to pay any dividends on such equity, or to purchase, redeem or retire any
outstanding equity interests, nor are there outstanding any securities or
obligations which are convertible into or exchangeable for any equity interest
in the Subsidiary. No Person other than the Company owns or otherwise has any
rights to any equity interests in the Subsidiary.
               5.2.3. Neither the Company nor the Subsidiary owns, directly or
indirectly, any capital stock or other equity interest in any corporation,
partnership, joint venture, limited liability company or partnership,
association or other legal entity except as set forth on Schedule 5.2.

 



--------------------------------------------------------------------------------



 



5.3. Financial Statements; Undisclosed Liabilities
               5.3.1. Attached hereto as Schedule 5.3.1 are true, correct and
complete copies of the Financial Statements which have been generated in
accordance with the books and records of the Company. Except as set forth in
Schedule 5.3.1, the Financial Statements (a) have been prepared in accordance
with GAAP (except that they do not include required footnotes), and (b) fairly
and accurately present the financial position and the results of operations of
the Company and the Subsidiary on a consolidated, pro forma basis (as explained
in Schedule 5.3.1) as of the dates and for the periods indicated in accordance
with GAAP (except that they do not include required footnotes).
               5.3.2. Neither the Company nor the Subsidiary has any liability
or obligation that would be required to be disclosed on a balance sheet prepared
in accordance with GAAP, except for the liabilities and obligations of the
Company or the Subsidiary (a) disclosed or reserved against in the Interim
Financial Statements, (b) set forth in Schedule 5.3.2, or (c) incurred or
accrued in the Ordinary Course of Business since December 31, 2005.
5.4. Taxes
          Except as provided in Schedule 5.4: (i) the Company and the Subsidiary
have timely filed all material Separate Income Tax Returns and other material
Tax Returns required to be filed for the Company or the Subsidiary on a separate
basis, and all such returns are true and accurate in all material respects;
(ii) the Company and the Subsidiary have paid (or have established adequate
reserves on their books and records amounts for) all material Taxes due and
payable in respect of such Tax Returns except those being contested in good
faith; (iii) the Company and the Subsidiary have withheld all amounts known to
the Company or the Subsidiary to be required to be withheld from payments to
employees and other third parties and have remitted such amounts to the
appropriate taxing authority in accordance with applicable laws; (iv) neither
the Company nor the Subsidiary has executed or filed with any taxing authority
(whether federal, state, local or foreign) any agreement or other document
(other than normal requests to extend the time for filing a Tax Return)
extending or having the effect of extending the period for assessment of any Tax
that is due with respect to a Separate Income Tax Return or other material Tax
Returns that the Company or the Subsidiary is required to file on a separate
basis; and (v) to Seller’s knowledge, no federal, state, local or foreign Tax
audits or other administrative proceeding, discussions or court proceedings are
presently in progress with regard to any Separate Income Tax Returns or other
material Tax Returns that the Company or the Subsidiary is required to file on a
separate basis.
5.5. Tangible Personal Property
               5.5.1. Schedule 5.5.1 sets forth a list of all Tangible Personal
Property with a cost greater than Five Thousand Dollars ($5,000.00) owned by the
Company or the Subsidiary, and designates which entity owns said property.
Except as set forth in Schedule 5.5.1, the Company and the Subsidiary have good
and valid title (or, in the case of leased Tangible Personal Property, a good
and valid leasehold interest) to all of the Tangible Personal Property used in
the operation of the business of the Company and the Subsidiary as currently
conducted, in each case free and clear of any material Lien.

 



--------------------------------------------------------------------------------



 



               5.5.2. All of the Accounts Receivable shown on the Financial
Statements and the Accounts Receivable constituting a part of the Assets arose
in the Ordinary Course of Business in connection with bona fide transactions.
5.6. Agreement Related to Other Instruments; Consents
          Except as set forth in Schedule 5.6, the execution, delivery and
performance by Seller of this Agreement and the other documents, instruments and
agreements to be entered into by Seller pursuant hereto do not and will not, and
the consummation of the transactions contemplated hereby and thereby will not,
conflict with or violate any provision of the Organizational Documents of the
Company or the Subsidiary, or constitute an occurrence of a Default or require
the consent or approval of any Person under any provision of (a) any mortgage,
deed of trust, conveyance to secure debt, note or loan to which the Company or
the Subsidiary is a party, or (b) any Material Contract or any Real Property
Lease.
5.7. Absence of Changes
          Since September 30, 2006, neither the Company nor the Subsidiary has,
except as set forth in Schedule 5.7:
                              (a) transferred, assigned or conveyed any material
Assets except in the Ordinary Course of Business or as contemplated in
Sections 3.6 and 4.1;
                              (b) suffered any material destruction, damage or
loss to any material Assets (casualty or other), whether or not covered by
insurance;
                              (c) except as described in Schedule 5.12, entered
into any Material Contract except in the Ordinary Course of Business;
                              (d) except as described in Schedule 5.12,
terminated or amended or suffered the termination or amendment of, failed to
perform in all material respects its obligations under, or suffered or permitted
any Default to exist under, any Material Contract or Real Property Lease;
                              (e) caused or consented to the imposition of a
material Lien on any Asset;
                              (f) made any distributions to Seller in the form
of the return of capital, dividends or cash distributions, except for the
transaction contemplated in Sections 3.6 and 4.1;
                              (g) incurred or assumed any indebtedness for
borrowed money or issued any debt security, except for payables incurred in the
Ordinary Course of Business;
                              (h) waived any material right of the Company or
the Subsidiary of cancelled any debt or claim held by the Company of the
Subsidiary;
                              (i) made any loan to any officer, director,
employee or shareholder of the Company or the Subsidiary;

 



--------------------------------------------------------------------------------



 



                              (j) increased, directly or indirectly, the
compensation paid or payable to any officer, director, employee or agent of the
Company or the Subsidiary except in accordance with Section 3.2(j) hereof;
                              (k) hired or fired any employees of the Company or
the Subsidiary or changed any such employee’s terms or conditions of employment
except in accordance with Section 3.2(p) hereof ;
                              (l) taken or suffered any other act that may
reasonably be expected to cause or result in a Material Adverse Effect;
                              (m) received any adverse ruling or denial of any
request by any Governmental Authority, including but not limited to the NCUC; or
                              (n) agreed to do any of the foregoing items of
this Section 5.7.
5.8. Material Claims
          Except as set forth in Schedule 5.8, there is no litigation, suit,
action, proceeding or claim pending or, to the knowledge of Seller, proposed or
threatened against the Company or the Subsidiary that (a) affects the Company,
the Subsidiary or the Assets and could, individually or in the aggregate, if
pursued or resulting in a judgment against the Company or the Subsidiary,
reasonably be expected to have a Material Adverse Effect, or (b) seeks
restraint, prohibition, or other injunctive relief in connection with this
Agreement or the consummation of the transactions contemplated hereby. Except as
set forth in Schedule 5.8, there is no judgment, decree, injunction, order,
determination, award, finding or letter of deficiency of any Governmental
Authority or arbitrator outstanding with respect to the Agreement or against the
Company, the Subsidiary or, to the knowledge of Seller, any of the Assets,
except in each case that could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
5.9. Permits; Compliance With Laws
          Except as set forth in Schedule 5.9 and for Environmental Matters,
which are addressed exclusively in Section 5.17, the Company and the Subsidiary
possess all Permits that are required under applicable Law for the ownership or
operation of the business of the Company and the Subsidiary as currently
conducted, all such Permits are in full force and effect, and the Company and
the Subsidiary are in compliance with all of the terms and conditions of such
Permits, except in each case for any Permit or violation which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No proceeding is pending or, to the knowledge of Seller,
threatened seeking the revocation or limitation of any such Permit. Except as
set forth in Schedule 5.9, the Company and the Subsidiary are in compliance with
all applicable Laws, except for any violation under any such Law which could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor the Subsidiary has received any written
notice from any Governmental Authority alleging its violation of any applicable
Law, which violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



5.10. Real Property
               5.10.1. The Company and the Subsidiary do not own any fee simple
interest in real property other than the real property, buildings and
improvements described in Schedule 5.10.1. The Company owns good, valid and
marketable fee simple title to such real property, free and clear of any Lien
other than any Liens that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or materially adversely
affect the function of such property in connection with its use in the Ordinary
Course of Business. Except as set forth on Schedule 5.10.1, no part of such real
property is subject to any assignment, lease, license, sublease or other
agreement granting to any Person any right to the possession, use, occupancy or
enjoyment of such property. To the knowledge of Seller, such real property
complies in all material respects with all federal, state, provincial and local
Laws and all applicable private restrictions.
               5.10.2. Seller has heretofore delivered to Purchaser true,
correct and complete copies of all leases (including all amendments thereto) of
real property currently leased by the Company or the Subsidiary, a list of which
is set forth in Schedule 5.10.2 (collectively, the “Real Property Leases”). Each
Real Property Lease is valid and binding on the Company or the Subsidiary that
is a party thereto and, to the knowledge of Seller, on the other parties
thereto, and is enforceable against the Company or the Subsidiary and, to the
knowledge of Seller, the other parties thereto in accordance with the terms
thereof, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium,
applicable equitable principles or other similar Laws from time to time in
effect affecting the enforcement of creditors’ rights generally. Except as
described in Schedule 5.10.2, the Company or the Subsidiary that is a party to a
Real Property Lease has performed all material obligations required to be
performed by it to date under such Real Property Lease, and neither the Company
nor the Subsidiary nor, to the knowledge of Seller, any other party thereto is
in Default under any of the Real Property Leases. Except as set forth in
Schedule 5.10.2 and to the knowledge of Seller, no part of the property leased
pursuant to a Real Property Lease is subject to any assignment, lease, license,
sublease, or other agreement granting to any Person other than as specified in
such Real Property Lease any right to the possession, use, occupancy or
enjoyment of such leased property.
5.11. Intellectual Property; Software
               5.11.1. Except for the Seller Marks, Schedule 5.11.1 sets forth a
list of all issued Patents and registered copyrights, trademarks, service marks
and trade names owned or licensed by the Company or the Subsidiary and currently
used in conducting its business in the United States or any foreign country, and
the annual licensing fee to be paid by the Company or the Subsidiary for the use
of such Intellectual Property, if any. The Company and the Subsidiary own, or
have the license or right to use in the United States and in any foreign country
in which they conduct business, all Intellectual Property currently used and
necessary to conduct the business of the Company or the Subsidiary as presently
conducted, in each case in the United States and in each foreign country where
the Company or the Subsidiary uses such Intellectual Property, except for such
Intellectual Property the failure of which to own or license would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



--------------------------------------------------------------------------------



 



               5.11.2. Except for “off-the-shelf” commercially available word
processing, accounting, inventory control and similar Software used by the
Company or the Subsidiary, Schedule 5.11.2(a) sets forth a list of all Software
owned or licensed by the Company or the Subsidiary, and Schedule 5.11.2(b) sets
forth a list of all Software owned or licensed by any Non-Company Affiliate,
which is currently used in conducting any Company business in the United States
or any foreign country, except for Software the failure of which to own or
license would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Schedules 5.11.2(a) and 5.11.2(b) also set forth
the annual licensing fee owed by the Company or the Subsidiary to utilize said
Software. The Company and the Subsidiary own, or have the license or right to
use all such Software currently used and necessary to conduct the business of
the Company or the Subsidiary as presently conducted, in each case in the United
States and in each foreign country where the Company or the Subsidiary uses such
Software, except for such Software the failure of which to own or license would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
               5.11.3. To the knowledge of Seller, no Third Party has asserted
against the Company or the Subsidiary a claim in writing that the Company or the
Subsidiary is infringing the Intellectual Property of such Third Party. Except
as set forth in Schedule 5.11.3, to the knowledge of Seller, no Third Party is
infringing the Intellectual Property owned or exclusively licensed by the
Company or the Subsidiary, except for any such infringement which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.12. Material Contracts
                              5.12.1. Schedule 5.12 sets forth a true, correct
and complete list, as of the date hereof, of all Contracts (other than Real
Property Leases) of the following categories (collectively, the “Material
Contracts”):
                              5.12.1.1.   any Contract (including any
confidentiality agreements) between the Company or the Subsidiary and one or
more Major Customers;
                              5.12.1.2.   any Contract (other than agreements
for the license or purchase of Software) involving payments by the Company or
the Subsidiary in excess of $10,000;
                              5.12.1.3.   any partnership agreement, joint
venture agreement or non-wholly-owned limited liability company operating
agreement;
                              5.12.1.4.   any Contract (including any
confidentiality agreements) between the Company or the Subsidiary, on the one
hand, and Seller or any Non-Company Affiliate, on the other hand;
                              5.12.1.5.   any employment, personal services,
consulting, severance, noncompetition, golden parachute or similar contract with
or for the benefit of officers, directors or other individuals and requiring
payments by the Company or the Subsidiary;

 



--------------------------------------------------------------------------------



 



                              5.12.1.6.   any guaranty, surety bond or letter of
credit issued or posted, as applicable, by the Company or the Subsidiary in
which the Company or the Subsidiary is the guarantor, indemnitor or reimbursing
party, as applicable;
                              5.12.1.7. any agreement requiring payment to any
Person of a commission or fee other than in the Ordinary Course of Business;
                              5.12.1.8.   any distributor, sales representative,
independent contractor or similar agreement;
                              5.12.1.9.  any agreement under which the Company
or the Subsidiary or any of their officers or directors are restricted from
carrying on any business, or competing in any line of business, in the State
where the Company does business;
                              5.12.1.10. any indenture, trust agreement, loan
agreement or note to which the Company or Subsidiary is a party that involves or
evidences outstanding indebtedness, obligation or liabilities for borrowed
monies;
                              5.12.1.11. any agreement for the disposition of a
material portion of the Company’s or the Subsidiary’s Assets (other than the
sale of inventory in the Ordinary Course of Business);
                              5.12.1.12. any stand-alone indemnification
agreement providing for indemnification obligations on the part of the Company
or Subsidiary;
                              5.12.1.13.  any agreement for the acquisition of
any of the properties, securities or other ownership interest of the Company or
the Subsidiary or the grant to any Person of any options, rights of first
refusal, exclusive negotiation or preferential similar rights to purchase any of
such Assets, properties, securities or other ownership interest; and
                              5.12.1.14. any commitment or agreement to enter
into or post any of the foregoing items of this Section 5.12.1.
As of the date of this Agreement, Seller has made available to Purchaser true,
correct and complete copies of all written Material Contracts. Each Material
Contract is in full force and effect, and is valid and binding on the Company or
the Subsidiary, as applicable, that is a party thereto and, to the knowledge of
Seller, the other parties thereto, and is enforceable against the Company or the
Subsidiary and, to the knowledge of Seller, the other parties thereto in
accordance with the terms thereof, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium, applicable equitable principles or similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally.
Any and all Equity Financing Agreements, at the request of the Purchaser, shall
be terminated by the Company, the Subsidiary, and/or by the Seller as of the
Closing Date. Except as set forth in Schedule 5.12, the Company or the
Subsidiary that is a party to a Material Contract has performed all material
obligations required to be performed by it to date under such Material Contract,
and neither the Company nor the Subsidiary, nor, to the knowledge of Seller, any
other party thereto is in Default under such Material Contract, nor does any
condition exist that with

 



--------------------------------------------------------------------------------



 



notice or lapse of time would constitute a Default thereunder. To the knowledge
of Seller, no surety bond or letter of credit that constitutes a Material
Contract has been called or drawn upon.
5.13. Labor Matters
          Except as set forth on Schedule 5.13, within the last three (3) years,
to the knowledge of Seller, (a) neither the Company nor the Subsidiary has been
the subject of any union activity, nor has there been any strike of any kind
called against the Company or the Subsidiary, nor has there been any lockout or
work stoppage involving the Company or the Subsidiary, and (b) neither the
Company nor the Subsidiary has violated any applicable federal, state or
provincial Law relating to labor or labor practices with regard to the Company’s
and the Subsidiary’s business, except for any such violation which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 5.13, neither the Company nor
the Subsidiary is a party to any collective bargaining agreement.
5.14. ERISA and Related Matters
               5.14.1. Schedule 5.14 sets forth a true, correct and complete
list, as of the date hereof, of all Company Plans. Seller has made available to
Purchaser true, correct and complete copies of the most recent summary plan
descriptions, if any, with respect to the Company Plans. Schedule 5.14 also sets
forth a true, correct and complete list, as of the date hereof, of all Seller
Plans. Seller has made available to Purchaser true, correct and complete copies
of the most recent summary plan descriptions, if any, with respect to the Seller
Plans.
               5.14.2. Neither the Company nor the Subsidiary contributes or has
an obligation to contribute, and has not within six (6) years prior to the date
of this Agreement contributed or had an obligation to contribute, to a
multiemployer plan (within the meaning of Section 3(37) of ERISA) or a Benefit
Plan (other than a Seller Plan) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
               5.14.3. With respect to any “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, that is not a Company Plan, and which is
sponsored, maintained, or contributed to, or has been sponsored, maintained, or
contributed to within six (6) years prior to the date of this Agreement, by the
Company, the Subsidiary or any corporation, trade, business, or entity under
common control with the Company or the Subsidiary, within the meaning of
Section 414(b), (c), or (m) of the Code or Section 4001 of ERISA, (a) no
withdrawal liability, within the meaning of Section 4201 of ERISA, has been
incurred, which withdrawal liability has not been satisfied, (b) no liability to
the Pension Benefit Guaranty Corporation has been incurred by any such entity,
which liability has not been satisfied, (c) no accumulated funding deficiency,
whether or not waived, within the meaning of Section 302 of ERISA or Section 412
of the Code has been incurred, and (d) all contributions (including
installments) to such plan required by Section 302 of ERISA and Section 412 of
the Code have been timely made.
               5.14.4. In connection with the consummation of the transactions
contemplated by this Agreement, no payments of money or other property,
acceleration of benefits, or provision of other rights have been or will be made
hereunder, under any agreement contemplated herein, or under any Company Plan
that would be reasonably likely to be nondeductible under Section

 



--------------------------------------------------------------------------------



 



280G of the Code, whether or not some other subsequent action or event would be
required to cause such payment, acceleration, or provision to be triggered.
     5.15. Guaranties or Bonds
             Schedule 5.15 sets forth a true, correct and complete list, as of
the date hereof, of all Guaranties or Bonds.
     5.16. Employees
             Except as set forth on Schedule 5.12, neither the Company nor the
Subsidiary has any written or oral contract with any individual currently
engaged, or previously engaged, in the business of the Company or the Subsidiary
as an employee. Schedule 5.16 sets forth a true, correct and complete list, as
of the date(s) set forth therein, of the names, position and initial employment
date of all current employees of the Company and the Subsidiary. Prior to the
date hereof, Seller has made available to Purchaser on a confidential basis for
each such employee his or her current base pay. No changes in such base pay for
such employees have been made, promised or authorized by the Company or the
Subsidiary since September 30, 2006, except as described in Schedule 5.16 and
except in accordance with the requirements of Section 3.2(p) hereof. Except as
set forth in Schedule 5.16 or as provided under any Material Contract, there are
no loans or other obligations payable or owing by the Company or the Subsidiary
to any officer, director or employee of the Company or the Subsidiary, except
salaries, wages, bonuses and salary advances and reimbursement of expenses
incurred and accrued in the Ordinary Course of Business, nor are any loans or
debts payable or owing by any such individuals to the Company or the Subsidiary,
nor have the Company or the Subsidiary guaranteed any of such individuals’
respective loans or obligations.
     5.17. Environmental Matters
             Except as set forth in Schedule 5.17, and except for any matter
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:
               5.17.1. the Company and the Subsidiary and their respective
operations are in compliance with all applicable Environmental Laws;
               5.17.2. neither the Company nor the Subsidiary is subject to any
pending or, to the knowledge of Seller, threatened claim, action, suit,
investigation, inquiry or proceeding under any Environmental Law and to Seller’s
knowledge there is no such action proposed or threatened;
               5.17.3. all Permits, if any, required to be obtained by the
Company and the Subsidiary under any Environmental Law in connection with its
respective operations as they are currently being conducted, including those
relating to the management of Hazardous Substances, have been obtained by the
Company or the Subsidiary, and are in full force and effect on the date hereof;
               5.17.4. to the knowledge of Seller, there have been no releases
of Hazardous Substances on any real property owned or leased by the Company or
the Subsidiary in

 



--------------------------------------------------------------------------------



 



connection with the operations of the Company and the Subsidiary that requires
remediation under applicable Environmental Laws;
               5.17.5. Seller has made available to Purchaser on a confidential
basis all environmental site assessment reports, studies and related documents
in the possession of the Company, the Subsidiary, Seller or any Non-Company
Affiliate and relating to environmental matters in connection with operation of
the Assets.
             Notwithstanding any other provision of this Agreement, including
without limitation Section 5.9, Seller makes no representation or warranty
regarding any environmental matters except as expressly set forth in this
Section 5.17.
     5.18. Insurance Coverage
             Schedule 5.18 sets forth a true, correct and complete summary of
all Seller Insurance Policies and any surety bonds (if applicable) covering the
Company, the Subsidiary, the Assets, the business of the Company and the
Subsidiary, and the employees of the Company and the Subsidiary, other than any
such insurance policies related to Benefit Plans. There is no claim by the
Company or the Subsidiary pending under any such policies or bonds as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies and bonds. All premiums due and payable under such policies and bonds
have been paid, and the Company and the Subsidiary are otherwise in material
compliance with the terms and conditions of all such policies and bonds. To the
knowledge of Seller, there is no threatened termination of such policies and
bonds.
     5.19. Governmental Filings
             Except as disclosed on the attached Schedule 5.19, no Person needs
to provide any notice to, or obtain any Permits from any Governmental Authority
for the consummation of the transactions contemplated by this Agreement.
     5.20. Accounts Receivable
             All Accounts Receivable represent valid obligations and are not
subject to any set offs or counterclaims. All Accounts Receivable and all
Accounts Receivable arising between the Effective Date and the Closing Date are
owned by the Company or the Subsidiary free and clear of any security interests,
and are collectible in the aggregate face amount thereof, without result to
litigation or extraordinary collection activity within ninety (90) days after
the Closing Date. Seller has not received any written notice from an account
debtor stating that any Account Receivable in an amount in excess of Five
Thousand Dollars ($5,000.00) is subject to any contest, claim or set off by such
account debtor. No discount or allowance from any Account Receivable has been
made or agreed to, and none represents billing prior to the actual sale of gas
or provision of services.

6.   REPRESENTATIONS AND WARRANTIES OF SELLER REGARDING SELLER AND THE PURCHASED
SHARES

             Seller represents and warrants to Purchaser that:

 



--------------------------------------------------------------------------------



 



     6.1. Organization and Standing
            Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of California, USA.
     6.2. Corporate Power and Authority; Enforceability
            Seller has all requisite corporate power and authority to execute
and deliver this Agreement and the other documents, instruments and agreements
to be entered into by it pursuant hereto, to perform its obligations hereunder
and thereunder, and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Seller of this Agreement and
each and every agreement, document and instrument to be executed, delivered and
performed by Seller in connection herewith have been duly authorized and
approved by all requisite corporate action on the part of Seller. This Agreement
has been duly and validly executed and delivered by Seller, and, on the Closing
Date, all other agreements to be entered into by Seller pursuant hereto will
have been duly and validly executed and delivered by Seller. This Agreement is,
and each and every agreement, document and instrument provided for herein to be
executed and delivered and to which Seller is a party will be, when executed and
delivered by the parties thereto, valid and binding on Seller, and enforceable
against Seller in accordance with its respective terms, except as enforceability
may be limited by applicable equitable principles or by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar Laws from time to time in effect affecting the enforcement of creditors’
rights generally.
     6.3. No Violation or Conflict by Seller
            Except as set forth in Schedule 6.3, the execution, delivery and
performance by Seller of this Agreement and each and every other agreement,
document and instrument to be entered into by Seller pursuant hereto do not and
will not, and the consummation of the transactions contemplated hereby and
thereby will not, conflict with or violate any provision of the certificate of
incorporation or bylaws of Seller, or constitute an occurrence of a Default or
require the consent or approval of any Person under any provision of any
contract or agreement to which Seller is a party or by which it is bound.
     6.4. Seller Governmental Approvals
            Except as set forth in Schedule 6.4, the execution, delivery and
performance by Seller of this Agreement, and the other documents, instruments
and agreements to be entered into by Seller pursuant hereto, do not and will
not, and the consummation of the transactions contemplated hereby and thereby
will not (a) violate any consent, judgment, order or decree or any applicable
rule or regulation of any Governmental Authority to which Seller, the Company,
the Subsidiary or any Non-Company Affiliate is a party or is subject to,
(b) require of Seller, the Company, the Subsidiary or any Non-Company Affiliate
a filing or registration with any Governmental Authority, or (c) require Seller,
the Company, the Subsidiary or any Non-Company Affiliate to obtain any consent,
approval, Permit, certificate or order of any Governmental Authority under
applicable Law or by any applicable consent, judgment, order or decree or any
applicable rule or regulation of any Governmental Authority.

 



--------------------------------------------------------------------------------



 



     6.5. Title to the Purchased Shares
            Seller owns, beneficially and of record, all of the Purchased Shares
free and clear of any and all Liens. There are no outstanding subscriptions,
options, warrants, rights of first refusal or other agreements or commitments,
other than this Agreement, obligating Seller to transfer, or granting an option
or right by Seller to any Person to purchase or acquire from Seller the
Purchased Shares or any other securities of the Company.
     6.6. Litigation Against Seller
            Except as set forth in Schedule 6.6, there is no litigation, suit,
action, proceeding, claim or investigation pending or, to the knowledge of
Seller, proposed or threatened against Seller that (a) affects Seller, any
Non-Company Affiliate, the Company, the Subsidiary or the Assets, and could,
individually or in the aggregate, if pursued or resulting in a judgment against
Seller, reasonably be expected to have a material adverse effect on the ability
of Seller to consummate the transactions described herein, or (b) seeks
restraint, prohibition, or other injunctive relief in connection with this
Agreement or the consummation of the transactions contemplated hereby. There is
no judgment, decree, injunction, order, determination, award, finding or letter
of deficiency of any Governmental Authority or arbitrator outstanding against
Seller with respect to this Agreement.

7.   REPRESENTATIONS AND WARRANTIES OF PURCHASER

            Purchaser represents and warrants to Seller that:
     7.1. Organization and Standing
            Purchaser is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Montana.
     7.2. Corporate Power and Authority; Enforceability
            Purchaser has all requisite corporate power and authority to execute
and deliver this Agreement and the other documents, instruments and agreements
to be entered into by it pursuant hereto, to perform its obligations hereunder
and thereunder, and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Purchaser of this Agreement
and each and every other agreement, document and instrument to be executed,
delivered and performed by Purchaser in connection herewith have been duly
authorized and approved by all requisite corporate action on the part of
Purchaser. This Agreement has been duly and validly executed and delivered by
Purchaser, and, on the Closing Date, all other agreements to be entered into by
Purchaser pursuant hereto will have been duly and validly executed and delivered
by Purchaser. This Agreement is, and each and every agreement, document and
instrument provided for herein to be executed and delivered and to which
Purchaser is a party will be, when executed and delivered by the parties
thereto, valid and binding on Purchaser, and enforceable against Purchaser in
accordance with their respective terms, except as enforceability may be limited
by applicable equitable principles or by bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, reorganization, moratorium

 



--------------------------------------------------------------------------------



 



or similar Laws from time to time in effect affecting the enforcement of
creditors’ rights generally.
     7.3. No Violation or Conflict by Purchaser
            Except as set forth in Schedule 7.3, the execution, delivery and
performance by Purchaser of this Agreement and each and every other agreement,
document and instrument to be entered into by Purchaser pursuant hereto do not
and will not, and the consummation of the transactions contemplated hereby and
thereby will not, conflict with or violate any provisions of the articles of
incorporation or the bylaws of Purchaser, or constitute an occurrence of Default
or require the consent or approval of any Person under any provision of any
contract or agreement to which Purchaser is a party or by which it is bound.
     7.4. Purchaser Governmental Approvals
            Except as set forth in Schedule 7.4, the execution, delivery and
performance by Purchaser of this Agreement, and the other documents, instruments
and agreements to be entered into by Purchaser pursuant hereto, do not and will
not, and the consummation of the transactions contemplated hereby and thereby
will not (a) violate any consent, judgment, order or decree or any rule or
regulation of any Governmental Authority to which Purchaser or any Affiliate of
Purchaser is a party or is subject to, (b) require of Purchaser or any Affiliate
of Purchaser a filing or registration with any Governmental Authority, or
(c) require Purchaser or any Affiliate of Purchaser to obtain any consent,
approval, Permit, certificate or order of any Governmental Authority under
applicable Law or by any applicable consent, judgment, order or decree or any
applicable rule or regulation of any Governmental Authority.
     7.5. Litigation Against Purchaser
            There is no litigation, suit, action, proceeding, claim or
investigation pending or, to the knowledge of Purchaser, proposed or threatened
against Purchaser that (a) affects Purchaser or any Affiliate of Purchaser and
could, individually or in the aggregate, if pursued or resulting in a judgment
against Purchaser or such Affiliate, reasonably be expected to have a material
adverse effect on the ability of Purchaser to consummate the transactions
described herein, or (b) seeks restraint, prohibition, or other injunctive
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby. There is no judgment, decree, injunction, order,
determination, award, finding or letter of deficiency of any Governmental
Authority or arbitrator outstanding against Purchaser with respect to this
Agreement.
     7.6. Purchase for Investment
            Purchaser is acquiring the Purchased Shares pursuant to the
exemption provided by Section 4(2) of the Securities Act of 1933, as amended,
and has made, independently and without reliance on Seller (except to the extent
that Purchaser has relied upon the representations and warranties of Seller
contained herein), its own analysis of the Purchased Shares, the Company, the
Subsidiary and the Assets for the purpose of acquiring the Purchased Shares, and
Purchaser has had reasonable and sufficient access to such documents and other
information and materials as it considers appropriate to make its necessary
evaluation. Purchaser is acquiring the Purchased Shares solely for its own
account for investment and not with a view to or for the

 



--------------------------------------------------------------------------------



 



distribution thereof. Purchaser acknowledges that the Purchased Shares are not
registered under the Securities Act of 1933, as amended, and that none of the
Purchased Shares may be transferred or sold except pursuant to the registration
provisions of the Securities Act of 1933, as amended, or pursuant to an
applicable exemption therefrom.
     7.7. Financial Capacity; Solvency
            Purchaser will (a) at the Closing have the financial capacity to
satisfy all of its payment obligations due at the Closing under this Agreement
and the other documents, instruments and agreements to be entered into by it
pursuant hereto, and (b) after the payment of the Purchase Price and the
Closing, be solvent and have the ability to pay its current obligations as they
come due, including all post-closing obligations of Purchaser under this
Agreement and the other documents, instruments and agreements to be entered into
by it pursuant hereto.
     7.8. “As Is” Sale
            EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN
THIS AGREEMENT, PURCHASER UNDERSTANDS AND AGREES THAT THE ASSETS, INCLUDING THE
TANGIBLE PERSONAL PROPERTY, ARE BEING ACQUIRED “AS IS, WHERE IS” ON THE CLOSING
DATE, AND IN THEIR CONDITION ON THE CLOSING DATE “WITH ALL FAULTS,” AND THAT
PURCHASER IS RELYING ON ITS OWN EXAMINATION OF THE ASSETS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING AND EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER UNDERSTANDS AND AGREES
THAT SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES AS TO THE
OPERATION OF THE ASSETS, INCLUDING THE TITLE, CONDITION, VALUE OR QUALITY OF THE
ASSETS OR THE PROSPECTS, LIABILITIES, RISKS AND OTHER INCIDENTS OF THE ASSETS
AND ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE ASSETS OR ANY PART
THEREOF, OR AS TO THE WORKMANSHIP THEREOF OR THE ABSENCE OF ANY DEFECTS THEREIN,
WHETHER LATENT OR PATENT. PURCHASER FURTHER AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT,
NO DUE DILIGENCE MATERIALS OR OTHER INFORMATION OR MATERIALS PROVIDED BY, OR
COMMUNICATION MADE BY, SELLER OR ANY REPRESENTATIVE OF SELLER WILL CONSTITUTE,
CREATE OR OTHERWISE CAUSE TO EXIST ANY REPRESENTATION OR WARRANTY WHATSOEVER,
WHETHER OR NOT EXPRESSLY DISCLAIMED BY THE FOREGOING.

8.   CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

            The obligations of Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each and every one of the following conditions, all or
any of which may be waived, in whole or in part, by Purchaser for purposes of
consummating such transactions:

 



--------------------------------------------------------------------------------



 



     8.1. Representations True at the Closing
            The representations and warranties made by Seller in this Agreement
shall be true and correct when made, and immediately prior to the Closing with
the same force and effect as though such representations and warranties had been
made as of such time.
     8.2. Covenants of Seller
            Seller shall have duly performed in all material respects all of the
covenants, acts and undertakings to be performed by it on or prior to the
Closing pursuant to the Agreement, and a duly authorized officer of Seller shall
have delivered to Purchaser a certificate in the form attached hereto as
Exhibit C dated as of the Closing Date certifying to the fulfillment of this
condition and the condition set forth in Section 8.1.
     8.3. No Injunction, Etc.
            No action, proceeding, investigation, regulation or legislation
shall have been instituted or threatened by any Person other than Purchaser or
any Affiliate of Purchaser before any court or Governmental Authority to enjoin,
restrain, or prohibit the consummation of the transactions contemplated hereby.
     8.4. Consents, Approvals and Waivers
            Seller’s execution and delivery of this Agreement and consummation
of the transactions contemplated hereby shall have been approved by all
Governmental Authorities, including the Regulatory Approval, and no such
approvals, independently or in the aggregate, shall have resulted in a Material
Adverse Effect on the regulatory treatment of the Company or the Subsidiary.
Either (i) Purchaser shall have received a true, correct and complete copy of
each consent, approval, waiver and agreement required to be obtained by Seller
no later than the Closing pursuant to Section 3.3, or (ii) if Seller was unable
to obtain such consent, approval, waiver or agreement after having complied with
its obligations under Section 3.3, Seller shall have obtained for, or provided
Purchaser with, in a form reasonably acceptable to Purchaser, the economic
practical benefit to Purchaser as if such consent, approval, waiver or agreement
had been received. .
     8.5. Absence of Material Adverse Effect
            Except as set forth on Schedule 8.5, since September 30, 2006, no
Material Adverse Effect shall have occurred.
     8.6. Other Agreements
            Seller shall have entered into the Transition Services Agreement
with Purchaser as contemplated in Section 4.3.

 



--------------------------------------------------------------------------------



 



9.   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

            The obligations of Seller to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each and every one of the following conditions, all or
any of which may be waived, in whole or in part, by Seller for purposes of
consummating such transactions:
     9.1. Representations True at Closing
            The representations and warranties made by Purchaser in this
Agreement shall be true and correct when made, and immediately prior to the
Closing with the same force and effect as though such representations and
warranties had been made on and as of such time.
     9.2. Covenants of Purchaser
            Purchaser shall have duly performed in all material respects all of
the covenants, acts and undertakings to be performed by it on or prior to the
Closing pursuant to the Agreement, and the President of Purchaser shall have
delivered to Seller a certificate in the form attached hereto as Exhibit D dated
as of the Closing Date certifying to the fulfillment of this condition and the
condition set forth in Section 9.1.
     9.3. No Injunction, Etc.
            No action, proceeding, investigation, regulation or legislation
shall have been instituted or threatened by any Person other than Seller, the
Company, the Subsidiary or any Non-Company Affiliate before any court or
Governmental Authority to enjoin, restrain or prohibit the consummation of the
transactions contemplated hereby.
     9.4. Consents, Approvals and Waivers
            Purchaser’s execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall have been approved by
(a) the board of directors of Purchaser, and (b) all Governmental Authorities
whose approvals are required by Law. Seller shall have received a true, correct
and complete copy of each consent, approval, waiver and agreement required to be
obtained by Purchaser no later than the Closing pursuant to Section 3.3.
Seller’s execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby shall have been approved by all Governmental
Authorities whose approvals are required by Law, except for any such approval
which could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Seller to consummate the
transactions described herein.
     9.5. Other Agreements
            Seller shall have entered into the Transition Services Agreement
with Purchaser as contemplated in Section 4.3.

10.   CLOSING

 



--------------------------------------------------------------------------------



 



     10.1. Time and Place of Closing
             Upon the terms and subject to the conditions set forth herein, the
Closing shall take place at the offices of Winston & Strawn LLP, 1700 K Street
NW, Washington DC 20006, commencing at 10:00 a.m., on the tenth (10th) Business
Day after the Business Day on which all of the conditions to the Closing set
forth in Sections 8 and 9 are satisfied or waived, or at such other place, time
or date the parties may agree in writing (the date of the Closing being
referenced herein as the “Closing Date”).
     10.2. Transactions at Closing
             At the Closing, each of the following shall occur:
               10.2.1. Seller’s Performance. At the Closing, Seller shall
deliver to Purchaser each of the following:
                               10.2.1.1.   all certificates representing the
Purchased Shares or, if applicable, replacement certificates together with lost
certificate affidavits and indemnifications (in form and substance reasonably
acceptable to Purchaser), duly endorsed for transfer or accompanied with
executed blank stock powers (in form and substance reasonably acceptable to
Purchaser), together with a new certificate representing such shares issued in
the name of Purchaser;
                               10.2.1.2.   original stock ledgers, articles of
incorporation, certificates of incorporation, charters, certificates of
formation, bylaws, joint venture agreements, partnership agreements, limited
liability company operating agreements, and board of directors’, shareholders’
and members’ minutes of the Company and the Subsidiary;
                               10.2.1.3.   a receipt of Seller evidencing
Seller’s receipt of the Preliminary Purchase Price;
                               10.2.1.4.   the certificate of a duly authorized
officer of Seller as described in Section 8.4;
                               10.2.1.5.   satisfactory evidence of the
consents, approvals, waivers and agreements described in Section 8.4;
                               10.2.1.6.   certificates of existence or good
standing of the Company and the Subsidiary, as of the most recent practicable
date, from the appropriate Governmental Authority of the jurisdiction of their
respective incorporations or formations and the jurisdictions in which each is
qualified to do business;
                               10.2.1.7.   certificates of existence or good
standing of Seller, as of the most recent practicable date, from the appropriate
Governmental Authority of the jurisdiction of its incorporation;

 



--------------------------------------------------------------------------------



 



                               10.2.1.8.   Secretary or Assistant Secretary
certificates of incumbency for the officers of Seller who sign on behalf of
Seller this Agreement and any other documents, instruments or agreements to be
entered into by Seller pursuant hereto;
                               10.2.1.9.   the Transition Services Agreement
signed by Seller;
                               10.2.1.10.   resignations, or evidence of
termination of his or her office, by each director and officer of the Company,
unless otherwise agreed by the parties;
                               10.2.1.11.   such other evidence of the
performance of all covenants and satisfaction of all conditions required of
Seller by this Agreement, at or prior to the Closing, as Purchaser may
reasonably require; and
                               10.2.1.12. all books and records relating to the
operation of the Company and the Subsidiary to the extent separate from those of
Seller, including but not limited to all such electronic records, files, ledgers
and other documentation reasonably required by Purchaser in connection with the
ongoing operation of the Company and the Subsidiary.
                         10.2.2. Purchaser’s Performance. At the Closing,
Purchaser shall deliver to Seller each of the following:
                               10.2.2.1.   the Preliminary Purchase Price in
cash by wire transfer of immediately available U.S. federal funds to an account
designated by Seller, which account shall be identified to Purchaser by Seller
not less than three (3) Business Days prior to the Closing Date;
                               10.2.2.2.   the certificate of the President of
Purchaser described in Section 9.2;
                               10.2.2.3.   certificates of existence or good
standing of Purchaser, as of the most recent practicable date, from the
appropriate Governmental Authority of the jurisdiction of its incorporation;
                               10.2.2.4.   Secretary or Assistant Secretary
certified copies of resolutions of the board of directors of Purchaser approving
the transactions contemplated by this Agreement;
                               10.2.2.5.   Secretary or Assistant Secretary
certificates of incumbency for the officers of Purchaser who sign on behalf of
Purchaser this Agreement and any other documents, instruments or agreements to
be entered into by Purchaser pursuant hereto;
                               10.2.2.6.   the Transition Services Agreement
signed by Purchaser; and
                               10.2.2.7.   such other evidence of the
performance of all covenants and satisfaction of all conditions required of
Purchaser by this Agreement, at or prior to the Closing, as Seller may
reasonably require.

11.   SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION

 



--------------------------------------------------------------------------------



 



     11.1. Survival of Representations, Warranties and Agreements
               11.1.1. All representations, warranties, covenants, indemnities
and obligations made or undertaken by Seller in this Agreement are material,
have been relied upon by Purchaser and shall survive the Closing hereunder as
set forth in Section 11.6, and shall not merge in the performance of any
obligation by any party hereto. EXCEPT FOR THE SPECIFIC REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT, SELLER MAKES NO OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
               11.1.2. All representations, warranties, covenants, indemnities
and obligations made or undertaken by Purchaser in this Agreement are material,
have been relied upon by Seller and shall survive the Closing hereunder as set
forth in Section 11.6, and shall not merge in the performance of any obligation
by any party hereto. EXCEPT FOR THE SPECIFIC REPRESENTATIONS AND WARRANTIES OF
PURCHASER SET FORTH IN THIS AGREEMENT, PURCHASER MAKES NO OTHER REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
     11.2. Agreements to Indemnify Purchaser Indemnitees
               11.2.1. Subject to the other provisions of this Section 11,
Seller hereby agrees to indemnify and hold harmless Purchaser, each Affiliate of
Purchaser, their respective directors and officers, and their respective
successors and assigns (collectively, “Purchaser Indemnitees”), from and against
any and all liability, obligation, loss, Lien, damage, injury, cost and expense
(including reasonable attorneys’ fees and costs and expenses related thereto)
(collectively, “Losses”) suffered or incurred by any Purchaser Indemnitee
arising from: (a) any breach of any indemnity, covenant, representation or
warranty of Seller contained in this Agreement, (b) any misrepresentation in the
certificate delivered at the Closing pursuant to Section 8.2, (c) the Excluded
Assets and Liabilities, whether arising before or after Closing, (d) the Seller
Plans, (e) all Income Taxes (other than for Income Taxes resulting from any
transaction engaged in by the Company or the Subsidiary on the Closing Date, but
after the Closing) of the Company or the Subsidiary (including Income Taxes of
any other Person for which the Company or the Subsidiary is liable under
Treasury Regulation section 1.1502-6 or similar provision of foreign, state or
local law) for periods (or portions thereof) ending on or prior to the Closing
Date to the extent such Income Taxes exceed the Accrued Tax Liability; or
(f) any Scheduled Claim, which claims the parties acknowledge and agree that
Seller has acknowledged its duty to defend in accordance with Section 11.7.2
and, thereby, Seller has a right to control the defense of in accordance with
the provisions of Section 11.7.2
               11.2.2. For all purposes of this Section 11, after the Closing,
any Loss suffered or incurred by the Company or the Subsidiary arising from any
breach of any indemnity, covenant, representation or warranty by Seller
referenced in Section 11.2.1 shall be deemed suffered and incurred by Purchaser
for purposes of such Section 11.2.1, and Purchaser shall be entitled to seek
indemnification under such Section 11.2.1 against Seller alone for any

 



--------------------------------------------------------------------------------



 



such Loss without any liability of the Company or the Subsidiary. In addition,
effective as of the Closing, Seller waives any and all rights of contribution,
cost recovery or other payment from the Company or the Subsidiary, whether
arising by agreement or operation of Law (including Environmental Law), to the
extent of any liability of Seller under this Agreement.
     11.3. Agreements to Indemnify the Seller Indemnitees
             Subject to the other provisions of this Section 11, Purchaser
hereby agrees to indemnify and hold harmless Seller, the Company, the
Subsidiary, each Non-Company Affiliate, their respective directors and officers,
and their respective successors and assigns (collectively, the “Seller
Indemnitees”), from and against all Losses suffered or incurred by any Seller
Indemnitee arising from: (a) any breach of any indemnity, covenant,
representation, or warranty of Purchaser contained in this Agreement, (b) any
misrepresentation in the certificate delivered at the Closing pursuant to
Section 9.2, (c) any Income Taxes incurred as a result of any transaction
engaged in by the Company or the Subsidiary on the Closing Date but after the
Closing, or (d) the termination on or after the Closing Date of employment or
change in compensation, incentive opportunities or benefits of any Transferred
Employee on or after the Closing Date.
     11.4. Recoveries
             The determination of the amount of any Loss for purposes of this
Section 11 shall take into account the amount of insurance proceeds payable with
respect thereto pursuant to any Third Party insurance policy, but only to the
extent such amounts are actually paid to the Indemnified Party.
     11.5. Limitations on Indemnity
                    11.5.1. The Indemnified Parties agree not to seek recourse
against, and shall not recover from, any Indemnifying Party under this
Section 11 on account of any Loss resulting from a breach of any representation
or warranty herein or in any certificate delivered pursuant hereto until the
aggregate amount of all Losses suffered by the Indemnified Parties as a result
of breaches of all representations or warranties herein (as adjusted pursuant to
Section 11.4) exceeds One Hundred Thousand Dollars ($100,000) (the
“Deductible”), in which case the Indemnifying Party shall be liable only for the
aggregate amount of Losses suffered by the Indemnified Party in excess of the
Deductible; provided, however, that (a) the limitation of the Deductible shall
not apply to Losses resulting from a breach of any representation or warranty
contained in Section 5.2.1, Section 5.2.2, Section 5.4, the first three
sentences of Section 6.2, Section 6.5, or the first three sentences of
Section 7.2; and (b) for purposes of determining Losses under this Section 11
resulting from any breach of any representation or warranty, such
representations and warranties shall be interpreted to disregard all
qualifications and conditions in such representations and warranties relating to
materiality or Material Adverse Effect.
                    11.5.2. The aggregate liability of the Indemnifying Parties
under this Section 11 resulting from breaches of representations or warranties
herein and in any certificates delivered pursuant hereto shall be limited to an
amount equal to forty percent (40%) of the Purchase Price (the “Cap”); provided,
however, that the limitation of the Cap shall not apply to Losses resulting from
a breach of any representation or warranty contained in Section 5.2.1,
Section 5.2.2,

 



--------------------------------------------------------------------------------



 



Section 5.4, the first three sentences of Section 6.2, Section 6.5, or the first
three sentences of Section 7.2.
     11.6. Survival
               11.6.1. All claims by a Purchaser Indemnitee for indemnification
pursuant to this Section 11 resulting from breaches of representations or
warranties herein shall be forever barred unless Seller is notified:
                                  11.6.1.1.   in the case of a claim based upon
a breach of Section 5.4 with respect to any taxable period ending on or prior to
the Closing Date, within the statutory period of limitations (including any
extensions thereof), unless such claim is raised by the taxing authority by way
of an offset against any claim or suit for refund by or on behalf of the Company
or the Subsidiary, or pursuant to the mitigation provisions contained in the
Code or any applicable statutes, in which case a claim may be made within one
(1) year after such offset or assessment; or
                                   11.6.1.2.   in all other cases within
eighteen (18) months after the Closing Date; provided that if written notice for
a claim of indemnification has been given by Purchaser pursuant to
Section 11.7.1 on or prior to the last day of the foregoing 18-month period,
then the obligation of Seller to indemnify any Purchaser Indemnitee pursuant to
this Section 11 shall survive with respect to such claim until such claim is
finally resolved; provided, further, however, that claims based upon a breach of
Section 5.2.1, Section 5.2.2, the first three sentences of Section 6.2, or
Section 6.5 may be brought at any time within the statute of limitations that
applies to such claim or claims.
               11.6.2. All claims by a Seller Indemnitee for indemnification
pursuant to this Section 11 resulting from breaches of representations or
warranties herein shall be forever barred unless Purchaser is notified within
eighteen (18) months after the Closing Date; provided that if written notice for
a claim of indemnification has been given by Seller on behalf of any Seller
Indemnitee pursuant to Section 11.7.1 on or prior to the last day of the
foregoing 18-month period, then the obligation of Purchaser to indemnify any
Seller Indemnitee pursuant to this Section 11 shall survive with respect to such
claim until such claim is finally resolved; provided, further, however, that
claims based upon a breach of the first three sentences of Section 7.2 may be
brought at any time within the statute of limitations that applies to such claim
or claims.
     11.7. Notice and Defense of Actions
             The obligations and liabilities of each Indemnifying Party
hereunder shall be subject to the following terms and conditions:
                    11.7.1. Notice. Except with respect to any Scheduled Claim,
the Indemnified Party shall give written notice to the Indemnifying Parties
promptly after it becomes aware of any claim, action or proceeding (each, an
“Action”) as to which indemnity may be sought under this Section 11; provided
that in any event, the Indemnified Parties shall give written notice of an
Action within thirty (30) days after being served with the related process or
legal proceeding. Such notice shall state the nature and basis of such claims or
events and the amounts thereof, to the extent known, and shall attach copies of
any complaint, demand or arbitration notice received

 



--------------------------------------------------------------------------------



 



by the Indemnified Party. Such notice shall be given in accordance with
Section 13.1. The failure of the Indemnified Party to give notice as provided
herein shall relieve the Indemnifying Party of any obligation under this
Section 11 only if and to the extent that such failure materially prejudices the
ability of the Indemnifying Party to defend such Action, and such failure shall
in no event relieve the Indemnifying Party of any liability that the
Indemnifying Party may have to the Indemnified Party otherwise under this
Section 11.
            11.7.2. Defense of Actions.
                         11.7.2.1.   (a)  Except with respect to any Scheduled
Claim, in the event that the Indemnifying Parties acknowledge in writing a duty
to defend with respect to such Action, the Indemnifying Parties shall have the
right, at their expense, to control the defense of any such Action. If the
Indemnifying Parties wish to control the defense of such Action, they shall
deliver written notice thereof to the Indemnified Parties within sixty (60) days
after receipt of the notice described in Section 11.7.1. After such notice, the
Indemnifying Parties shall engage independent internal or external legal counsel
(and reasonably acceptable to the Indemnified Parties) to assume the defense of
such Action; provided, however, that the Indemnified Party may also participate
in such defense, at its own expense; and provided, further, that any
Indemnifying Party shall not be entitled to assume the defense or control of any
Action if (i) the Indemnifying Party fails to acknowledge its duty to defend as
set forth in the preceding sentence, (ii) the Indemnified Party agrees, in
writing, to assume the defense of such Action and forego any indemnity claimed
under this Section 11, (iii) in the reasonable opinion of legal counsel for the
Indemnified Party, such Action involves the potential imposition of a criminal
liability on the Indemnified Party, its directors, officers, employees or
agents, (iv) in the reasonable opinion of legal counsel for the Indemnified
Party, an actual or potential conflict of interest exists where it is advisable
for such Indemnified Party to be represented by separate legal counsel, or
(v) with respect to Purchaser only, failure to stay the enforcement of such
Action will result in the imminent risk of sale, forfeiture or loss of all or
any material portion of the Assets or a material disruption in the operation of
the acquired business. In the circumstances identified in the foregoing
subsections 11.7.2(a)(i) through (v), the Indemnified Party shall be entitled to
control and assume responsibility for the defense of such Action, at the cost
and expense of the Indemnifying Party. The Indemnifying Party may, in any event,
participate in such proceedings at its own cost and expense.
                                           (b)  With respect to any Scheduled
Claim, Seller shall have the right and obligation, at its expense, to control
the defense of such Scheduled Claim. Purchaser also may participate in such
defense, at its own expense. Seller shall have the right to select and engage
internal or external legal counsel (which shall be reasonably acceptable to
Purchaser if selected and engaged after the date of this Agreement) to assume
the defense of such Scheduled Claim.
                         11.7.2.2.   The Indemnifying Party, in the defense of
any such Action, shall have the right in its sole discretion to settle such
Action only if (a) settlement involves only the payment of money and execution
of appropriate releases of the Indemnified Party and its Affiliates, (b) there
is no finding or admission of any violation of Law or violation of the rights of
any Person by the Indemnified Party or its Affiliates, and (c) the Indemnified
Party or its Affiliates will have no liability with respect to such compromise
or settlement. Otherwise, no

 



--------------------------------------------------------------------------------



 



such Action shall be settled or agreed to without the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld, delayed
or conditioned). If the Indemnified Party withholds, delays or conditions its
consent in an unreasonable manner, the Indemnified Party shall not be entitled
to indemnification under this Section 11 for any Loss in excess of the amount
for which the Action could reasonably have been compromised but for such
withholding, delay or conditioning of consent.
                         11.7.2.3.   Except with respect to any Scheduled Claim,
in the event that the Indemnifying Parties shall not agree in writing to assume
the defense of such Action or in the event the Indemnified Party assumes control
of such Action pursuant to Section 11.7.2, the Indemnified Parties may engage
internal or external legal counsel acceptable to them to assume the defense and
may contest, pay, settle or compromise any such Action on such terms and
conditions reasonably acceptable to the Indemnified Parties. If the Indemnifying
Parties are obligated to indemnify the Indemnified Parties in respect to such
Action under this Agreement, the fees and expenses of such counsel retained by
the Indemnified Parties shall constitute litigation expenses subject to
indemnification under this Section 11.
                         11.7.2.4.   In the defense of any Action, regardless of
who is in control, the Indemnified Parties and the Indemnifying Parties shall
fully cooperate in good faith in connection with such defense and shall cause
their legal counsel, accountants and Affiliates to do so, and shall make
available to the other party all relevant books, records, and information (in
such Person’s control) during normal business hours, and shall furnish to each
other, at the Indemnifying Party’s expense, such other assistance as the other
party may reasonably require in connection with such defense.
     11.8. Exclusive Remedy
              Except for remedies that cannot be waived as a matter of law and
remedies available for breaches under Section 13.2, the indemnification
obligations under this Section 11 shall be the sole and exclusive remedies of
the parties hereto with respect to any breach of any representation, warranty,
covenant, indemnity, or agreement under this Agreement or any certificate
delivered pursuant hereto by any party hereto, except that nothing contained
herein shall be construed as limiting or impairing the rights and remedies that
the parties hereto may have at equity for injunctive relief and specific
performance, including such equitable remedies with respect to enforcement of
rights and obligations under Sections 2.1, 2.2, 3.4.2, 3.6, 3.7, 4.3, 4.4, 4.5
and 4.6.
     11.9. Treatment
              All indemnification payments under this Agreement shall be treated
as adjustments to the Purchase Price.

12.   TERMINATION

     12.1. Method of Termination
              This Agreement constitutes the binding and irrevocable agreement
of the parties hereto to consummate the transactions contemplated hereby subject
to the terms and conditions contained

 



--------------------------------------------------------------------------------



 



herein, the consideration for which is the covenants set forth in Sections 2, 3
and 4, and expenditures and obligations incurred and to be incurred by
Purchaser, on the one hand, and by Seller, the Company and the Subsidiary, on
the other hand, in respect of this Agreement, and this Agreement may be
terminated or abandoned only as follows:
               12.1.1. By the unanimous written consent of Seller and Purchaser,
notwithstanding prior approval (if any) by the board of directors of either
Purchaser or Seller;
               12.1.2. If any condition to the Closing under Sections 8 and 9
has not been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary
of the Effective Date or at such other time and date as may be mutually agreed
upon by the parties in writing, Seller may terminate this Agreement by written
notice given to Purchaser if Seller has neither (a) proximately contributed to
the occurrence of the failure to satisfy the conditions set forth in Sections 8
and 9 by such date, nor (b) failed to use its commercially reasonable efforts to
satisfy the conditions set forth in Sections 8 and 9;
               12.1.3. If any condition to the Closing under Sections 8 and 9
has not been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary
of the Effective Date or at such other time and date as may be mutually agreed
upon by the parties in writing, Purchaser may terminate this Agreement by
written notice given to Seller if Purchaser has neither (a) proximately
contributed to the occurrence of the failure to satisfy the conditions set forth
in Sections 8 and 9 by such date, nor (b) failed to use its commercially
reasonable efforts to satisfy the conditions set forth in Sections 8 and 9; or
               12.1.4. By either Seller or Purchaser if (a) there shall be any
Law that makes consummation of the transactions contemplated herein illegal or
otherwise prohibited; or (b) any judgment, injunction, order or decree
permanently enjoining any of the parties hereto from consummating the
transactions contemplated herein is entered and such judgment, injunction, order
or decree shall become final and non-appealable.
             Notwithstanding anything in this Section 12.1 to the contrary, no
party hereto that is in breach of a material obligation under this Agreement
shall be entitled to terminate this Agreement except with the prior written
consent of the other party hereto.
     12.2. Procedure and Effect of Termination
               12.2.1. In the event of a termination by any party pursuant to
and in accordance with Section 12.1, such terminating party shall give prompt
written notice thereof as provided therein to the other party, and the
transactions contemplated hereby shall be abandoned and terminated, without
further action by any of the parties hereto, except as provided in
Section 12.2.1.
               12.2.2. In the event of a termination pursuant to Section 12.1:
                                   12.2.2.1.   All filings, applications and
other submissions relating to the consummation of the transactions contemplated
herein shall, to the extent practicable, be withdrawn from the Governmental
Authority or other Person to which made; and

 



--------------------------------------------------------------------------------



 



                                   12.2.2.2.   No party hereto, or any of its
Affiliates, nor any shareholder, member, partner, director, officer, employee,
or agent of any such party or any of its Affiliates, shall have any liability or
further obligation to any other party hereto or any of its Affiliates, nor to
any shareholder, member, partner, director, officer, employee, or agent of such
other party or any of its Affiliates pursuant to this Agreement, except (a) that
the provisions of Sections 3.4.2, 3.7, 12.2 and 13 (and associated defined
terms) shall survive any such termination and not be extinguished thereby,
provided that the provisions of Section 3.4.2 shall terminate on the later of
the second anniversary of such termination or the date the Confidential
Information loses its status as a trade secret or no longer qualify as
confidential under applicable Law; and (b) any party hereto nevertheless shall
be entitled to seek any remedy to which it may be entitled at law or in equity
for the violation or breach by the other party hereto of any agreement,
covenant, indemnity, representation or warranty contained in this Agreement that
occurs prior to the termination.

13.   GENERAL PROVISIONS

     13.1. Notices
             All notices, demands and requests hereunder by any party hereto to
the other party hereto shall be in writing, and shall be delivered by hand,
nationally recognized overnight courier, facsimile, or registered or certified
mail, return receipt requested, first class postage prepaid, addressed as
follows:
               13.1.1. If to Seller:
Sempra Energy
101 Ash Street
HQ 17
San Diego, CA 92101-3017
Attn: Richard Vaccari
Facsimile No. 619-696-2911
and copies to legal counsel to Seller, the Company and the Subsidiary:
Sempra Energy
101 Ash Street
San Diego, CA 92101-3017
Attn: Assistant General Counsel, Corporate
Facsimile No. 619-696-4310
and
Winston & Strawn LLP
1700 K Street, N.W.
Washington, D.C. 20006
Attn: Gerald P. Farano
Facsimile No. 202-282-5100

 



--------------------------------------------------------------------------------



 



               13.1.2. If to Purchaser:
Energy West, Incorporated and Energy West Propane Inc.
P.O. Box 2229
Great Falls, MT 59403
Attn: David A. Cerotzke, President and Chief Executive Officer
Facsimile No.: (406) 791-7560
and copies to legal counsel to Purchaser:
Dworken & Bernstein Co., LPA
60 South Park Place
Painesville, OH 44077
Attn: Melvyn E. Resnick and Jodi Littman Tomaszewski
Facsimile No.: (440) 352-3469
               13.1.3. If delivered by hand or nationally recognized overnight
courier, the day on which a notice, demand or request is delivered shall be the
date on which such delivery is made, if delivered by facsimile, the day upon
which sender receives from its facsimile machine the correct answerback of the
addressee and confirmation of uninterrupted transmission by a transmission
report or the recipient confirming by telephone to the sender that the recipient
has received the facsimile message shall be the date on which such delivery is
made (provided a hard copy of such transmission is dispatched by first class
mail within 48 hours), and, if delivered by mail, the day on which such notice,
demand or request is received shall be the date of delivery; provided that a
notice given in accordance with this Section 13.1 but received on any day other
than a Business Day or after business hours in the place of receipt, will be
deemed to be received on the next Business Day in that place.
               13.1.4. Any party hereto may change its address or facsimile
number specified for notices herein by designating a new address or facsimile
number for notices by notice to the other party in accordance with this
Section 13.1.
     13.2. Brokers
               13.2.1. Purchaser represents and warrants to Seller that no
investment banker, broker or finder has acted for Purchaser or any of its
Affiliates in connection with this Agreement or the transactions contemplated
herein. Purchaser hereby agrees to indemnify and hold harmless Seller, the
Company, the Subsidiary and their respective Affiliates against any fee, loss or
expense arising out of any claim by any investment banker, broker or finder
employed or alleged to have been employed by Purchaser or any of its Affiliates
in connection with this Agreement or the transactions contemplated herein.
               13.2.2. Seller represents and warrants to Purchaser that no
investment banker, broker or finder has acted for Seller, the Company, the
Subsidiary or any of their Affiliates in connection with this Agreement or the
transactions contemplated herein, except for WestLB AG and ABN AMRO
Incorporated. Seller hereby agrees to indemnify and hold harmless Purchaser, any
Affiliate of Purchaser, and, after the Closing, the Company and the Subsidiary

 



--------------------------------------------------------------------------------



 



against any fee, loss or expense arising out of any claim by any investment
banker, broker or finder employed or alleged to have been employed by Seller,
the Company, the Subsidiary or any of their Affiliates in connection with this
Agreement or the transactions contemplated herein, including WestLB AG and ABN
AMRO Incorporated.
     13.3. Expenses
              All expenses incurred by a party hereto in connection with or
related to the authorization, preparation, negotiation and execution of this
Agreement and the Closing of the transactions contemplated hereby, including all
fees and expenses of agents, representatives, legal counsel, accountants and
other technical consultants employed by such party, shall be borne solely and
entirely by the party that has incurred the same (except as otherwise expressly
provided herein), and provided that all expenses incurred by Seller shall be
paid by Sempra, as opposed to the Company and the Subsidiary.
     13.4. Further Assurances
              Each party covenants that at any time, and from time to time,
after the Closing, it will execute such additional instruments and take such
actions as may be reasonably requested by the other party to confirm or perfect
or otherwise to carry out the intent and purposes of this Agreement.
     13.5. Attribution of Knowledge
              With respect to any representation or warranty set forth in this
Agreement or any other agreements, certificates or instruments delivered
pursuant hereto that is expressly qualified by: (a) the phrase “to the knowledge
of Seller” or “to the best knowledge of Seller” and variations thereof when used
with respect to Seller shall refer only to matters actually known, and not
constructively known, to any of the individuals listed on Schedule 13.5(a); and
(b) the phrase “to the knowledge of Purchaser” or “to the best knowledge of
Purchaser” and variations thereof when used with respect to Purchaser shall
refer only to matters actually known, and not constructively known, to any of
the individuals listed on Schedule 13.5(b). Without limiting the foregoing, a
matter shall be deemed to be “actually known” by an individual listed on
Schedule 13.5 if such individual has received written notice of such matter.
     13.6. Waiver
            Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the other party to whom such compliance is owed. No waiver of any provision of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver.
     13.7. Assignment; Binding Effect; No Third-Party Beneficiaries
              Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any party hereto without the prior
written consent of the other party hereto, and any such

 



--------------------------------------------------------------------------------



 



assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. No provision of this Agreement or any
agreement referenced herein shall create a third-party beneficiary relationship
or otherwise confer any benefit, entitlement or right upon any Person other than
the parties to this Agreement or such referenced agreement, as the case may be,
except for Sections 11.2 and 11.3, which are intended to benefit and be
enforceable by any of the Purchaser Indemnitees or the Seller Indemnitees,
respectively.
     13.8. Headings
              The section and other headings in this Agreement are inserted
solely as a matter of convenience and for reference, and are not a part of this
Agreement. References to any “Section” herein (such as “Section 5”) shall be
construed to include a reference to all subsections thereunder (i.e., 5.1,
5.1.1, 5.1.2, ... 5.6, 5.7 ... etc).
     13.9. Entire Agreement
              This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter herein and supersedes and
cancels any prior agreements, representations, warranties, or communications,
whether oral or written, between the parties hereto relating to the transactions
contemplated hereby or the subject matter herein.
     13.10. Modifications
               Neither this Agreement nor any provision hereof may be modified,
amended, changed, waived, discharged or terminated orally, but only by an
agreement in writing signed by the party against whom or which the enforcement
of such modification, amendment, change, waiver, discharge or termination is
sought.
      13.11. Governing Law
               Except with respect to regulatory matters that by their nature
are expressly governed by North Carolina law, this Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regards to the principles of conflicts of laws thereof other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law.
     13.12. Severability
               The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 



--------------------------------------------------------------------------------



 



     13.13. Counterparts
             This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Execution by facsimile signature shall be deemed to
be, and shall have the same effect as, execution by original signature.
     13.14. Exhibits and Schedules Incorporated
               All Exhibits and Schedules attached hereto are incorporated
herein by reference. The section numbers in the Schedules correspond to the
section numbers in this Agreement; provided, however, that any information
disclosed in the Schedules under any section number shall be deemed to be
disclosed and incorporated in any other section of this Agreement where such
disclosure is made with such specificity, or in such a context, that it is
reasonably apparent that such disclosure is applicable to such other section
numbers. Prior to the Closing Date, Seller shall supplement or amend the
Schedules with respect to any matter relating to the subject matter thereof
hereafter arising which, if existing or occurring at the date of this Agreement,
would have been required to be set forth or described in the Schedules. No
supplement or amendment of any Schedule made pursuant to this Section 13.14
shall be deemed to cure any breach of, or expand or limit the scope of, or
otherwise modify or affect any representation or warranty made in this Agreement
unless the parties agree thereto in writing.
     13.15. Waiver of Certain Damages
               Each of the parties hereto (a) agrees that only actual damages
shall be recoverable under this Agreement, (b) hereby waives any right to
recover special, punitive, consequential, incidental or exemplary damages and
loss of revenues or profits; provided, however, that the foregoing limitations
shall not limit the amount recoverable by an Indemnified Party pursuant to
Section 11 for claims by any Third Party against such Indemnified Party.
     13.16. Joint Preparation
               The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
     13.17. Performance by Affiliates
               Any obligation of any party hereto owed to any other party hereto
under this Agreement, which obligation is performed, satisfied or fulfilled by
an Affiliate of such party, shall be deemed to have been performed, satisfied or
fulfilled by such party.
     13.18. Consent to Jurisdiction; Waivers of Trial by Jury
               Each party irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement or for recognition and enforcement
of any judgment in respect hereof or

 



--------------------------------------------------------------------------------



 



thereof brought by another party hereto or its successors or assigns may be
brought and determined in the Supreme Court of the State of New York located in
New York, New York, or the United States District Court for the Southern
District of New York located in New York, New York, and each party hereby
irrevocably submits with regard to any action or proceeding for itself and in
respect to its property, generally and unconditionally, to the nonexclusive
jurisdiction of the aforesaid courts. Each party hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement,
(a) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason other than the failure to lawfully serve
process, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (c) to the
fullest extent permitted by applicable law, that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper and (iii) this Agreement, or the
subject matter hereof or thereof, may not be enforced in or by such courts. Each
party hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth in
Section 13 shall be effective service of process for any action, suit or
proceeding with respect to any matters to which it has submitted to jurisdiction
in this Section 13.18. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR
ANY COUNTERCLAIM WITH RESPECT THERETO.
[Signatures On The Following Page]

 



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, each party hereto has caused this Stock
Purchase Agreement to be executed on its behalf, all as of the day and year
first above written.

                  Seller:    
 
                SEMPRA ENERGY    
 
           
 
  By:   /s/ Mark A. Snell
 
     Mark A. Snell, Executive Vice President and    
 
           Chief Financial Officer         Dated: January 30, 2007    
 
                Purchaser:    
 
           
 
  ENERGY WEST INCORPORATED  
 
           
 
  By:   /s/David A. Cerotzke
 
     David A. Cerotzke, President         Dated: January 30, 2007    

[Frontier Stock Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Stock Purchase Agreement
Assumed Working Capital Calculation
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Stock Purchase Agreement
Form of Transition Services Agreement
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Stock Purchase Agreement
Form of Seller’s Closing Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to
Stock Purchase Agreement
Form of Purchaser’s Closing Certificate

 